Exhibit 10.7

EXECUTION VERSION

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT is dated as of October 5, 2011, and entered into by
and among HORIZON LINES, LLC, a Delaware limited liability company (the
“Company”), HORIZON LINES, INC., a Delaware corporation (the “Parent”), each of
the other Grantors (as defined herein) from time to time party hereto, WELLS
FARGO CAPITAL FINANCE, LLC, in its capacity as agent under the ABL Credit
Agreement, including its successors and assigns from time to time (the “Initial
ABL Agent”), U.S. BANK NATIONAL ASSOCIATION, as Trustee for the First-Lien Notes
(defined below) (the “First-Lien Trustee”) and Collateral Agent, not in its
individual capacity, but solely in its capacity as trustee and collateral agent
under the First-Lien Indenture (defined below), including its successors and
assigns from time to time (in such capacity as collateral agent, the “First-Lien
Notes Agent”); U.S. BANK NATIONAL ASSOCIATION, as Trustee for the Second-Lien
Notes (defined below) (the “Second-Lien Trustee”) and Collateral Agent, not in
its individual capacity, but solely in its capacity as trustee and collateral
agent under the Second-Lien Indenture (defined below), including its successors
and assigns from time to time (in such capacity as collateral agent, the
“Second-Lien Notes Agent”); and U.S. BANK NATIONAL ASSOCIATION, as Trustee for
the Third-Lien Notes (defined below) (the “Third-Lien Trustee”) and Collateral
Agent, not in its individual capacity, but solely in its capacity as trustee and
collateral agent under the Third-Lien Indenture (defined below), including its
successors and assigns from time to time (in such capacity as collateral agent,
the “Third-Lien Notes Agent”). Capitalized terms used in this Agreement have the
meanings assigned to them in Section 1.

RECITALS

The Company, the Parent, the ABL Lenders, and the Initial ABL Agent have entered
into that certain Credit Agreement, dated as of the date hereof (as amended,
supplemented, modified or Refinanced from time to time, the “Initial ABL Credit
Agreement”);

The Company has issued, or will issue, $225 million principal amount at maturity
of first-lien senior secured notes due in 2016 (the “First-Lien Notes”) under an
indenture, dated as of the date hereof (as amended, supplemented, modified or
Refinanced from time to time, the “First-Lien Indenture”) among the Company and
the First-Lien Notes Agent;

The Company has issued, or will issue, $100 million principal amount at maturity
of second-lien senior secured notes due in 2016 (the “Second-Lien Notes”) under
an indenture, dated as of the date hereof (as amended, supplemented, modified or
Refinanced from time to time, the “Second-Lien Indenture”) among the Company and
the Second-Lien Notes Agent;

The Parent has issued, or will issue, 6.00% Series A Convertible Senior Secured
Notes due 2017 (the “Series A Notes”) and the 6.00% Series B Mandatorily
Convertible Senior Secured Notes (the “Series B Notes” and, together with the
Series A Notes, the “Third-Lien Notes”) under an indenture, dated as of the date
hereof (as amended, supplemented, modified or Refinanced from time to time, the
“Third-Lien Indenture”) among the Parent and the Third-Lien Notes Agent;

The ABL Obligations are to be secured (i) on a first priority basis by Liens on
the ABL Priority Collateral and (ii) on a fourth priority basis by Liens on the
Notes Priority Collateral;



--------------------------------------------------------------------------------

The First-Lien Notes Obligations are to be secured (i) on a first priority basis
by Liens on the Notes Priority Collateral and (ii) on a second priority basis by
Liens on the ABL Priority Collateral;

The Second-Lien Notes Obligations are to be secured (i) on a second priority
basis by Liens on the Notes Priority Collateral and (ii) on a third priority
basis by Liens on the ABL Priority Collateral;

The Third-Lien Notes Obligations are to be secured (i) on a third priority basis
by Liens on the Notes Priority Collateral and (ii) on a fourth priority basis by
Liens on the ABL Priority Collateral;

The ABL Loan Documents and the Notes Documents provide, among other things, that
the parties thereto shall set forth in this Agreement their respective rights
and remedies with respect to the Collateral and certain other matters; and

The ABL Agent and the Notes Agents, as required by the respective Indentures,
have agreed to the intercreditor and other provisions set forth in this
Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

I. DEFINITIONS.

1.1. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“ABL Agent” means the Initial ABL Agent and any successor or other agent under
any ABL Credit Agreement.

“ABL Claimholders” means, at any relevant time, the holders of ABL Obligations
at that time, including, without limitation, the ABL Lenders and the ABL Agent
under the ABL Credit Agreement and the Bank Product Providers.

“ABL Collateral” means all of the assets and property of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any ABL Obligations.

“ABL Credit Agreement” means collectively, (a) the Initial ABL Credit Agreement
and (b) any other credit agreement or credit agreements, one or more debt
facilities, and/or commercial paper facilities, in each case, with banks or
other institutional or commercial lenders providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
such lenders or to special purpose entities formed to borrow from (or sell such
receivables to) such lenders against such receivables), letters of credit,
bankers’ acceptances, or other borrowings, that has been incurred to increase,
replace (whether upon or after termination or otherwise), Refinance in whole or
in part from time to time the Obligations outstanding under the

 

-2-



--------------------------------------------------------------------------------

Initial ABL Credit Agreement or any other agreement or instrument referred to in
this clause, whether or not such increase or Refinancing occurs (i) with the
original parties thereto, (ii) on one or more separate occasions or
(iii) simultaneously or not with the termination or repayment of the Initial ABL
Credit Agreement or any other agreement or instrument referred to in this
clause, in each case, unless such agreement or instrument expressly provides
that it is not intended to be and is not an ABL Credit Agreement, or such
agreement or instrument is not a Permitted Refinancing Agreement. Any reference
to the ABL Credit Agreement hereunder shall be deemed a reference to any ABL
Credit Agreement then in existence.

“ABL Default” means an “Event of Default” (as defined in the ABL Credit
Agreement).

“ABL DIP Financing” has the meaning assigned to that term in Section 6.1(a).

“ABL Intercompany Loans” means intercompany loans made from time to time by the
Parent or the Company or another Loan Party (as defined in the ABL Credit
Agreement) to one or more of the Parent’s subsidiaries (a) for working capital
purposes (as designated by the Company in good faith) and/or (b) with the
proceeds of loans under the ABL Credit Agreement. The outstanding ABL
Intercompany Loans, as of the date of effectiveness of this Agreement, are
listed on Schedule 1 hereto.

“ABL Lenders” means the “Lenders” under and as defined in the ABL Credit
Agreement or any other Person which extends credit under the ABL Credit
Agreement.

“ABL Loan Documents” means, collectively (a) the “Loan Documents” (as defined in
the ABL Credit Agreement) and (b) all Bank Product Agreements, as each may be
amended, restated, supplemented, modified, renewed, extended or Refinanced from
time to time in accordance with the provisions of this Agreement.

“ABL Mortgages” means a collective reference to each mortgage, deed of trust and
other document or instrument under which any Lien on real property owned or
leased by any Grantor is granted to secure any ABL Obligations or under which
rights or remedies with respect to any such Liens are governed.

“ABL Obligations” means all “Obligations” (as defined in the ABL Credit
Agreement), including, in each case, all amounts accruing on or after the
commencement of any Insolvency or Liquidation Proceeding relating to any Grantor
and all amounts that would have accrued or become due under the terms of the ABL
Loan Documents but for the effect of the Insolvency or Liquidation Proceeding
and irrespective of whether a claim for all or any portion of such amounts is
allowable or allowed in such Insolvency or Liquidation Proceeding.

“ABL Priority Collateral” means all now owned or hereafter acquired ABL
Collateral that constitutes:

(a) Accounts including, without limitation, all Accounts arising from the
shipment or delivery of goods or other items generated from the operations of
any Vessel, other than Accounts (“NPC Accounts”) which arise from the sale,
license, assignment or other disposition of Notes Priority Collateral;

 

-3-



--------------------------------------------------------------------------------

(b) Deposit Accounts and Securities Accounts and Security Entitlements,
Securities and Financial Assets credited thereto, including all cash and other
funds or other property held in or on deposit therein, except in each case
(i) in respect of cash and other funds to the extent constituting identifiable
Proceeds of the Notes Priority Collateral and (ii) Investment Property excluded
from the following clause (c);

(c) Investment Property (other than (x) Equity Interests (“NPC Equity
Interests”) in Subsidiaries of the Parent or in any joint venture, partnership
or other similar non-publicly owned Person owned by any Grantor, and (y) any
Investment Property relating to or included in any Securities Account
constituting identifiable Proceeds of NPC Accounts or any other Notes Priority
Collateral or NPC Equity Interests);

(d) Money, cash and Cash Equivalents (in each case, except to the extent
constituting identifiable Proceeds of the Notes Priority Collateral);

(e) tax refunds and similar tax payments;

(f) ABL Intercompany Loans;

(g) Instruments, Chattel Paper and other contracts and Documents, in each case,
evidencing or substituted for, any items referred to in the preceding clauses
(a) through (f);

(h) guarantees, letters of credit, Letter of Credit Rights, security and other
credit enhancements and supporting obligations, in each case for items referred
to in the preceding clause (a) through (f);

(i) claims and causes of action to the extent relating to any of the items
referred to in the preceding clause (a) through (f);

(j) Commercial Tort Claims;

(k) General Intangibles (including contract rights), Instruments, books and
Records and Supporting Obligations related to the foregoing; and

(l) Products and Proceeds (including, without limitation, insurance Proceeds)
of, and books and Records evidencing or relating to, the foregoing.

“ABL Priority Collateral First Standstill Period” has the meaning assigned to
that term in Section 3.1(a).

“ABL Priority Collateral Second Standstill Period” has the meaning assigned to
that term in Section 3.1(a).

“ABL Priority Collateral Standstill Period” means (i) in respect of the
First-Lien Notes Claimholders, the ABL Priority Collateral First Standstill
Period; (ii) in respect of the

 

-4-



--------------------------------------------------------------------------------

Second-Lien Notes Claimholders, the ABL Priority Collateral Second Standstill
Period; and (iii) in respect of the Third-Lien Notes Claimholders, the ABL
Priority Collateral Third Standstill Period.

“ABL Priority Collateral Third Standstill Period” has the meaning assigned to
that term in Section 3.1(a).

“ABL Security Documents” means any agreement, document or instrument pursuant to
which a Lien is granted securing any ABL Obligations or under which rights or
remedies with respect to such Liens are governed.

“Access Period” means for the Grantors’ books and Records, including, without
limitation, any information relating to ABL Priority Collateral wherever located
(including to the extent on Mortgaged Premises or Vessels), the period, after
the commencement of an Enforcement Period by the ABL Agent, which begins on the
earlier of (a) the day on which the ABL Agent provides each Notes Agent with the
written notice of its election to request access pursuant to Section 3.3(b) and
(b) the fifth Business Day after any Notes Agent provides the ABL Agent with
notice that such Notes Agent (or its agent) has obtained possession or control
of such parcel and ends on the earliest of (i) the 180th day after the date (the
“Initial Access Date”) on which the ABL Agent initially obtains the ability to
take physical possession of, remove, or otherwise control physical access to, or
actually uses, the ABL Priority Collateral located on such Mortgaged Premises
plus such number of days, if any, after the Initial Access Date that it is
stayed or otherwise prohibited by law or court order from exercising remedies
with respect to ABL Priority Collateral located on such Mortgaged Premises, and
(ii) the termination of such Enforcement Period (the “Access Termination Date”);
provided, further that the Access Termination Date may be extended upon the
prior written consent of the Notes Agent representing the Higher Priority
Obligations in respect of the Notes Priority Collateral.

“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement, or
any similar deposit or securities account agreements among any one or more of
the Notes Agents and/or the ABL Agent, one or more Grantors and the relevant
financial institution depository or securities intermediary.

“Additional Pari Passu Notes Agent” means the Person appointed to act as
trustee, agent or representative for the holders of Additional Pari Passu Notes
Obligations pursuant to any Additional Pari Passu Notes Agreement, it being
understood and agreed that no Additional Pari Passu Notes Agent shall hold any
Lien on Collateral, other than pursuant to a Notes Security Document; provided
(i) that any such Lien shall not change or modify the Lien priorities securing
any of the Notes Obligations and ABL Obligations pursuant to Section 2.1 and
(ii) that the Additional Pari Passu Notes Agent’s rights are represented by the
applicable Notes Agent as described in clause (c) of the definition of
Additional Pari Passu Notes Obligations.

“Additional Pari Passu Notes Agreement” means the indenture, credit agreement or
other agreement under which any Additional Pari Passu Notes Obligations are
incurred (including, without limitation, any Permitted Refinancing Agreement in
respect of any of the foregoing).

 

-5-



--------------------------------------------------------------------------------

“Additional Pari Passu Notes Obligations” means Indebtedness of the Grantors
issued following the date of this Agreement to the extent (a) such Indebtedness
is permitted by the terms of the ABL Credit Agreement and the applicable
Indenture (pursuant to which such Indebtedness described in this definition was
issued) to be secured by Liens on the Collateral ranking pari passu with the
Liens securing the Notes Obligations relating to or arising out of such
applicable Indenture, (b) the Grantors have granted Liens on the Collateral to
secure the obligations in respect of such Indebtedness, and (c) the Additional
Pari Passu Notes Agent, for the holders of such Indebtedness, has signed a
joinder to this Agreement substantially in the form of Exhibit A or the
applicable Notes Documents reasonably satisfactory to each Agent agreeing on
behalf of itself and such holders to (i) be bound by the terms of this Agreement
applicable to them, (ii) appoint the applicable Notes Agent to act as their
representative hereunder and (iii) agree to be bound by the pari passu
intercreditor provisions contained in the Notes Security Documents entered into
in connection with the applicable Indenture (pursuant to which such Indebtedness
described in this definition was issued) as in effect on the date hereof (which
provisions are binding on the applicable Notes Claimholders only).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, a Person shall be deemed to “control” or be “controlled by”
a Person if such Person possesses, directly or indirectly, power to direct or
cause the direction of the management or policies of such Person whether through
ownership of equity interests, by contract or otherwise.

“Agents” means the ABL Agent, the First-Lien Notes Agent, the Second-Lien Notes
Agent and the Third-Lien Notes Agent.

“Agreement” means this Intercreditor Agreement, as amended, restated, renewed,
extended, supplemented or otherwise modified from time to time.

“Bank Product Agreements” means those agreements entered into from time to time
by a Grantor with a Bank Product Provider in connection with the obtaining of
any of the Bank Products.

“Bank Product Debt” means Indebtedness and other Obligations relating to or
arising from Bank Products, including Bank Product Obligations (as defined in
the ABL Credit Agreement).

“Bank Product Provider” shall mean any ABL Lender or Affiliate of an ABL Lender
that provides any Bank Products to any Grantor; provided, however, that if, at
any time, an ABL Lender ceases to be an ABL Lender under the ABL Credit
Agreement, then, from and after the date on which it ceases to be an ABL Lender
thereunder, neither it nor any of its Affiliates shall constitute Bank Product
Providers and the obligations with respect to Bank Products provided by such
former ABL Lender or any of its Affiliates shall no longer constitute Bank
Product Debt.

“Bank Products” means any one or more of the following financial products or
accommodations extended to the Parent, the Company or any of their respective
Subsidiaries by

 

-6-



--------------------------------------------------------------------------------

a Bank Product Provider: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or in the city in the United States of the
corporate trust office of the First-Lien Trustee (currently located in New York
City), are authorized or required by law to close.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and all rights, warrants or options exchangeable
for or convertible into any of the items described in clauses (a) through
(e) above; provided that with respect to the foregoing, Capital Stock shall
exclude any debt securities convertible into Capital Stock, whether or not such
debt securities include any right of vote or participation with Capital Stock.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“Claimholder” means any First-Lien Notes Claimholder, Second-Lien Notes
Claimholder, Third-Lien Notes Claimholder or ABL Claimholder, as applicable.

“Class” means a category of holders of Obligations comprised of one of the
following: ABL Obligations; First-Lien Notes Obligations; Second-Lien Notes
Obligations; Third-Lien Notes Obligations.

“Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, which constitute ABL Collateral or Notes
Collateral.

“Company” has the meaning assigned to that term in the Preamble to this
Agreement.

 

-7-



--------------------------------------------------------------------------------

“Discharge(d)” shall have the correlative meaning in respect of, as the context
requires, Discharge of ABL Obligations, Discharge of First-Lien Notes
Obligations, Discharge of Second-Lien Notes Obligations or Discharge of
Third-Lien Notes Obligations.

“Discharge of ABL Obligations” means, except to the extent otherwise expressly
provided in Section 5.5:

(a) payment in full in cash of all ABL Obligations (other than contingent
obligations or contingent indemnification obligations except as provided in
clause (e) below);

(b) termination or expiration of all commitments, if any, to extend credit under
the ABL Loan Documents;

(c) termination, cash collateralization (in an amount and manner reasonably
satisfactory to the ABL Agent, but in no event greater than 105% of the
aggregate undrawn face amount, plus commissions, fees, and expenses) or backstop
of all letters of credit issued under the ABL Credit Agreement in compliance
with the terms of the ABL Credit Agreement;

(d) cash collateralization of the ABL Obligations constituting Bank Product Debt
(in an amount and manner reasonably satisfactory to the ABL Agent, such amount
to be determined by the ABL Agent as sufficient to satisfy the reasonably
estimated credit exposure in respect thereof); and

(e) cash collateralization (or support by a letter of credit) for any costs,
expenses and contingent indemnification obligations consisting of ABL
Obligations not yet due and payable but with respect to which a claim has been
threatened or asserted under any ABL Loan Documents (in an amount and manner
reasonably satisfactory to the ABL Agent).

“Discharge of All Notes Obligations” means, collectively, the Discharge of
First-Lien Notes Obligations, the Discharge of Second-Lien Notes Obligations and
the Discharge of Third-Lien Notes Obligations.

“Discharge of First-Lien Notes Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:

(a) payment in full in cash of all First-Lien Notes Obligations (other than
contingent obligations or indemnification obligations, in each case for which no
claim has been threatened or asserted); and

(b) cash collateralization (or support by a letter of credit) for any costs,
expenses and contingent indemnification obligations consisting of First-Lien
Notes Obligations not yet due and payable but with respect to which a claim has
been threatened or asserted under any First-Lien Notes Documents (in an amount
and manner reasonably satisfactory to the First-Lien Notes Agent).

 

-8-



--------------------------------------------------------------------------------

“Discharge of Second-Lien Notes Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:

(a) payment in full in cash of all Second-Lien Notes Obligations (other than
contingent obligations or indemnification obligations, in each case for which no
claim has been threatened or asserted); and

(b) cash collateralization (or support by a letter of credit) for any costs,
expenses and contingent indemnification obligations consisting of Second-Lien
Notes Obligations not yet due and payable but with respect to which a claim has
been threatened or asserted under any Second-Lien Notes Documents (in an amount
and manner reasonably satisfactory to the Second-Lien Notes Agent).

“Discharge of Third-Lien Notes Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:

(a) payment in full in cash of all Third-Lien Notes Obligations (other than
contingent obligations or indemnification obligations, in each case for which no
claim has been threatened or asserted); and

(b) cash collateralization (or support by a letter of credit) for any costs,
expenses and contingent indemnification obligations consisting of Third-Lien
Notes Obligations not yet due and payable but with respect to which a claim has
been threatened or asserted under any Third-Lien Notes Documents (in an amount
and manner reasonably satisfactory to the Third-Lien Notes Agent).

“Disposition” means any sale, lease, exchange, transfer or other disposition of
any Collateral.

“Enforcement” means, collectively or individually for any one or more of the
Agents, when an ABL Default or Notes Default, as applicable, has occurred and is
continuing, to enforce or attempt to enforce any right or power to repossess,
replevy, attach, garnish, levy upon, collect the Proceeds of, foreclose or
realize in any manner whatsoever its Lien upon, sell, liquidate or otherwise
dispose of, or otherwise restrict or interfere with the use of, or exercise any
remedies with respect to, any material amount of Collateral, whether by judicial
enforcement of any of the rights and remedies under the ABL Loan Documents, the
applicable Notes Documents and/or under any applicable law, by self-help
repossession, by non-judicial foreclosure sale, lease, or other disposition, by
set-off, by notification to account obligors of any Grantor, by any sale, lease,
or other disposition implemented by any Grantor following an ABL Default or a
Notes Default, as applicable, in connection with which the ABL Agent or the
applicable Notes Agent, as applicable, has agreed to release its Liens on the
subject property, or otherwise, but in all cases excluding (i) the establishment
of borrowing base reserves, collateral ineligibles, or other conditions for
advances, (ii) the changing of advance rates or advance sublimits, (iii) the
imposition of a default rate or late fee, (iv) the collection and application of
Accounts or other monies deposited from time to time in Deposit Accounts or
Securities Accounts, in each case, to the extent constituting ABL Priority
Collateral, against the ABL Obligations pursuant to the provisions of the ABL
Loan Documents (including, without limitation, the notification of account
debtors, depositary

 

-9-



--------------------------------------------------------------------------------

institutions or any other Person to deliver proceeds of Collateral to the ABL
Agent), (v) the cessation of lending pursuant to the provisions of the ABL Loan
Documents, including upon the occurrence of a default on the existence of an
overadvance, (vi) the filing of a proof of claim in any Insolvency or
Liquidation Proceeding, (vii) the consent by the ABL Agent to disposition by any
Grantor of any of the ABL Priority Collateral, (viii) the acceleration of the
Notes Obligations or the ABL Obligations, (ix) the application of monies
deposited from time to time in Deposit Accounts or Securities Accounts, in each
case identified in clause (e) of the definition of Notes Priority Collateral,
only to the extent constituting proceeds from disposition by any Grantor of
Notes Priority Collateral to be applied against the applicable Notes Obligations
pursuant to the provisions of the Notes Documents as a mandatory prepayment or
repurchase of Notes only so long as any action or application undertaken under
this clause (ix) may occur in connection with an offer to repurchase the Notes
pursuant to the applicable asset sale covenant of the applicable Indenture; and
(x) the consent by the applicable Notes Agent to disposition by any Grantor of
any of the Notes Priority Collateral as long as such disposition is conducted in
the ordinary course of business and not in anticipation of or in connection with
an event of default, acceleration or any other Enforcement event under or in
respect of any of the Notes Documents.

“Enforcement Notice” means a written notice delivered, at a time when an ABL
Default or Notes Default has occurred and is continuing, by any of the ABL Agent
or a Notes Agent to the other Agents announcing that an Enforcement Period has
commenced, specifying the relevant event of default, stating that the payment of
the principal amount of all Notes Obligations of such Notes Agent and its
related Notes Claimholders or ABL Obligations, as applicable, have been
accelerated and including the current balance of the ABL Obligations or such
Notes Obligations, as applicable, and requesting the current balance of the ABL
Obligations or such Notes Obligations, as applicable, owing to the noticed
party.

“Enforcement Period” means the period of time following the receipt by any Agent
of an Enforcement Notice from any other Agent until the earliest of (a) in the
case of an Enforcement Period commenced by the First-Lien Notes Agent, the
Discharge of First-Lien Notes Obligations, (b) in the case of an Enforcement
Period commenced by the Second-Lien Notes Agent, the Discharge of the
Second-Lien Notes Obligations, (c) in the case of an Enforcement Period
commenced by the Third-Lien Notes Agent, the Discharge of the Third-Lien Notes
Obligations, (d) in the case of an Enforcement Period commenced by the ABL
Agent, the Discharge of ABL Obligations, (e) the date on which the ABL Agent or
the relevant Notes Agent (as applicable) agrees in writing to terminate the
Enforcement Period commenced by it, or (f) the date on which the ABL Default or
the applicable Notes Default that was the subject of the Enforcement Notice
relating to such Enforcement Period has been cured to the satisfaction of the
ABL Agent or the relevant Notes Agent, as applicable, or waived in writing.

“First-Lien Indenture” has the meaning assigned to that term in the Recitals to
this Agreement.

“First-Lien Notes” has the meaning assigned to that term in the Recitals to this
Agreement.

“First-Lien Notes Agent” has the meaning assigned to that term in the Preamble
to this Agreement.

 

-10-



--------------------------------------------------------------------------------

“First-Lien Notes Claimholders” means, at any relevant time, the holders of
First-Lien Notes Obligations at that time, including the Noteholders of
First-Lien Notes, each Additional Pari Passu Notes Agent appointed under or in
respect of the First-Lien Notes Documents, the First-Lien Trustee and the
First-Lien Notes Agent.

“First-Lien Notes Documents” means the First-Lien Indenture, the First-Lien
Notes, each Additional Pari Passu Notes Agreement relating to the First-Lien
Indenture, the Notes Security Documents securing or relating to the First-Lien
Notes Obligations and each of the other agreements, documents and instruments
executed pursuant thereto, and any other document or instrument executed or
delivered at any time in connection with any First-Lien Notes Obligations,
including any intercreditor or joinder agreement among holders of First-Lien
Notes Obligations to the extent such are effective at the relevant time
(including, without limitation, any Permitted Refinancing Agreement in respect
of any of the foregoing), as each may be amended, restated, supplemented,
modified, renewed, extended or Refinanced from time to time in accordance with
the provisions of this Agreement.

“First-Lien Notes Obligations” means all Obligations owing, due, or secured
under any of the First-Lien Notes and any of the other First-Lien Notes
Documents, and all Additional Pari Passu Notes Obligations related thereto,
whether now existing or arising hereafter, including all principal, premium,
interest, fees, attorneys fees, costs, charges, expenses, reimbursement
obligations, indemnities, guarantees, and all other amounts payable under or
secured by any First-Lien Notes Document or Additional Pari Passu Notes
Agreement related thereto (including, in each case, all amounts accruing on or
after the commencement of any Insolvency or Liquidation Proceeding and all
amounts that would have accrued or become due but for the effect of the
Insolvency or Liquidation Proceeding and irrespective of whether a claim for all
or any portion of such amounts is allowable or allowed in such Insolvency or
Liquidation Proceeding).

“First-Lien Trustee” has the meaning assigned to that term in the Preamble to
this Agreement.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Grantors” means the Company, the Parent, each Subsidiary of the Parent and each
other Person that has or may from time to time hereafter execute and deliver an
ABL Security Document or a Notes Security Document as a grantor of a security
interest (or the equivalent thereof).

“Hedge Agreement” means any rate swap agreement, forward rate agreement,
commodity swap, commodity option, interest rate option, forward foreign exchange
agreement, spot foreign exchange agreement, rate cap agreement, rate floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option and any other similar agreement entered into for
the purposes of hedging risks of currency, interest,

 

-11-



--------------------------------------------------------------------------------

or commodity price fluctuations or similar matters, or any indemnity agreements
and arrangements entered into in connection therewith, in each case, as the same
may be amended, restated, supplemented, or otherwise modified from time to time.

“Higher Priority Agent” means, at any relevant time, each Agent whose related
Obligations are Higher Priority Obligations in relation to any other Obligations
not yet Discharged consistent with the definition of Discharge of ABL
Obligations, Discharge of First-Lien Notes Obligations, Discharge of Second-Lien
Notes Obligations or Discharge of Third-Lien Notes Obligations, as applicable.

“Higher Priority Claimholders” means, at any relevant time, the Claimholders
whose related Obligations are Higher Priority Obligations in relation to any
other Obligations not yet Discharged.

“Higher Priority Liens” means, at any relevant time, the Liens in favor of an
Agent which are intended as established under Section 2.1 or 6.1 hereof to be
higher in priority in relation to those Liens in favor of an Agent or
Claimholder of lower ranking priority and if the order of priority is relevant
in the context of any of Sections 3.1, 3.2, 4.2, 5.1, 5.2 or 5.4 or elsewhere
herein, then in order of descending priority from the highest to the lowest
ranking priority among Classes.

“Higher Priority Obligations” means, at any relevant time, Obligations held by
an Agent (for itself or for the benefit of its related Claimholder) or
Claimholder the liens in favor of which are Higher Priority Liens.

“Indebtedness” means and includes all Obligations that constitute “Debt,”
“Indebtedness,” “Obligations,” “Liabilities” or any similar term within the ABL
Credit Agreement or any Indenture, as applicable.

“Indenture(s)” means individually or collectively as the context requires, the
First-Lien Indenture, the Second-Lien Indenture and the Third-Lien Indenture.

“Initial ABL Agent” has the meaning assigned to that term in the Preamble.

“Initial ABL Credit Agreement” has the meaning assigned to that term in the
Recitals.

“Initial Access Date” has the meaning assigned to that term in the definition of
the term “Access Period.”

“Initial Notes” means, individually or collectively as the context requires, the
First-Lien Notes, the Second-Lien Notes and the Third-Lien Notes.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code or
other applicable bankruptcy or insolvency laws of another jurisdiction with
respect to any Grantor;

 

-12-



--------------------------------------------------------------------------------

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets;

(c) any composition of liabilities or similar arrangement relating to any
Grantor, whether or not under a court’s jurisdiction or supervision;

(d) any liquidation, dissolution, reorganization or winding up of any Grantor,
whether voluntary or involuntary, whether or not under a court’s jurisdiction or
supervision, and whether or not involving insolvency or bankruptcy; or

(e) any general assignment for the benefit of creditors or any other marshalling
of assets and liabilities of any Grantor.

“Intellectual Property” means, all of the following in any jurisdiction
throughout the world: (a) patents, patent applications and inventions, including
all renewals, extensions, combinations, divisions, or reissues thereof;
(b) trademarks, service marks, trade names, trade dress, logos, internet domain
names and other business identifiers, together with the goodwill symbolized by
any of the foregoing, and all applications, registrations, renewals and
extensions thereof; (c) copyrights and all works of authorship including all
registrations, applications, renewals, extensions and reversions thereof;
(d) all computer software, source code, executable code, data, databases and
documentation thereof; (e) all trade secret rights in information, including
trade secret rights in any formula, pattern, compilation, program, device,
method, technique, or process, that (i) derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy; (f) all other
intellectual property or proprietary rights in any discoveries, concepts, ideas,
research and development, know-how, formulae, patterns, inventions,
compilations, compositions, manufacturing and production processes and
techniques, program, device, method, technique, technical data, procedures,
designs, recordings, graphs, drawings, reports, analyses, specifications,
databases, and other proprietary or confidential information, including customer
lists, supplier lists, pricing and cost information, business and marketing
plans and proposals and advertising and promotional materials; and (g) all
rights to sue at law or in equity for any infringement or other impairment or
violation thereof and all products and proceeds of the foregoing.

“Lien” means any mortgage, pledge, hypothec, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any other security agreement (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease or
similar term within the ABL Credit Agreement or any Indenture, having
substantially the same economic effect as any of the foregoing).

“Mortgaged Premises” means any real property which shall now or hereafter be
subject to a Notes Mortgage and/or an ABL Mortgage.

“New Agent” has the meaning assigned to that term in Section 5.5.

 

-13-



--------------------------------------------------------------------------------

“New Debt Notice” has the meaning assigned to that term in Section 5.5.

“Noteholders” means the “Holders” (or any similar term) as defined in the
applicable Indenture and any holders of Additional Pari Passu Notes Obligations
in respect of such Indenture.

“Notes” means (a) the Initial Notes and any other senior secured notes issued
under any Indenture and (b) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to increase or Refinance in whole or in
part the Obligations outstanding under the Initial Notes, any other notes
referred to in clause (a) or any other agreement or instrument referred to in
this clause (b), unless such agreement or instrument expressly provides that it
is not intended to be and is not a Note, or such agreement or instrument is not
a Permitted Refinancing Agreement. Any reference to the Notes hereunder shall be
deemed a reference to any Notes then in existence.

“Notes Agent(s)” means, individually or collectively as the context requires,
the First-Lien Notes Agent, the Second-Lien Notes Agent and the Third-Lien Notes
Agent.

“Notes Claimholders” means, at any relevant time, the holders of Notes
Obligations at that time, including the Noteholders, each Additional Pari Passu
Notes Agent, each Trustee and each Notes Agent.

“Notes Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Notes Obligations.

“Notes Default” means an “Event of Default” as defined in the applicable
Indenture or in any applicable Additional Pari Passu Note Agreement.

“Notes DIP Financing” has the meaning assigned to that term in Section 6.1(b).

“Notes Documents” means each of the Indentures, each of the Notes, each
Additional Pari Passu Notes Agreement, the Notes Security Documents securing or
executed or delivered in connection with any or all of the Notes and each of the
other agreements, documents and instruments executed pursuant thereto, and any
other document or instrument executed or delivered at any time in connection
with any Notes Obligations, including any intercreditor or joinder agreement
among holders of Notes Obligations to the extent such are effective at the
relevant time (including, without limitation, any Permitted Refinancing
Agreement in respect of any of the foregoing), as each may be amended, restated,
supplemented, modified, renewed, extended or Refinanced from time to time in
accordance with the provisions of this Agreement.

“Notes Intercompany Loans” means intercompany loans made from time to time by
the Company or a Guarantor (as defined in any Indenture) to one or more of the
Parent’s subsidiaries other than ABL Intercompany Loans. The outstanding Notes
Intercompany Loans, as of the date hereof, are listed on Schedule 2 hereto.

 

-14-



--------------------------------------------------------------------------------

“Notes Mortgages” means a collective reference to each mortgage, deed of trust
and any other document or instrument under which any Lien on real property owned
or leased by any Grantor is granted to secure any Notes Obligations or under
which rights or remedies with respect to any such Liens are governed.

“Notes Obligations” means all Obligations owing, due, or secured under any of
the Notes and any of the other Notes Documents, and all Additional Pari Passu
Notes Obligations, whether now existing or arising hereafter, including all
principal, premium, interest, fees, attorneys fees, costs, charges, expenses,
reimbursement obligations, indemnities, guarantees, and all other amounts
payable under or secured by any Notes Document or Additional Pari Passu Notes
Agreement (including, in each case, all amounts accruing on or after the
commencement of any Insolvency or Liquidation Proceeding and all amounts that
would have accrued or become due but for the effect of the Insolvency or
Liquidation Proceeding and irrespective of whether a claim for all or any
portion of such amounts is allowable or allowed in such Insolvency or
Liquidation Proceeding).

“Notes Priority Collateral” means all now owned or hereafter acquired Notes
Collateral that constitutes:

(a) Goods, Equipment (including Vessels) and Inventory and all Documents
relating to any Goods, Equipment or Inventory;

(b) Intellectual Property;

(c) Real Estate Assets;

(d) (i) the Capital Stock of each Subsidiary of the Parent, and (ii) Capital
Stock owned by any Grantor in any joint venture, partnership or similar
non-publicly owned Person that is not a Subsidiary of the Parent;

(e) Deposit Accounts and Securities Accounts existing solely for the purpose of
holding identifiable Proceeds of the Notes Priority Collateral including without
limitation (to the extent containing solely such identifiable Proceeds of the
Notes Priority Collateral) any Deposit Account or Securities Account designated
under the applicable Indenture as the “Collateral Proceeds Account”;

(f) General Intangibles (excluding Hedge Agreements and any rights thereunder)
including, without limitation, (i) any charters, operating leases and similar
agreements entered into with respect to a Vessel and any security or guarantee
in respect of the charterer’s or lessee’s obligations under such charter, lease
or similar agreement and (ii) any building conversion or repair contracts
relating to a Vessel and any security or guarantee in respect of the builder’s
obligations thereunder (in each case, except to the extent constituting ABL
Priority Collateral);

(g) claims and causes of action (except to the extent constituting ABL Priority
Collateral);

 

-15-



--------------------------------------------------------------------------------

(h) Identifiable products and Proceeds of, and books and Records evidencing or
relating to, the foregoing (including, without limitation, insurance proceeds);
and

(i) all other Collateral other than ABL Priority Collateral.

Notwithstanding anything to the contrary in this Intercreditor Agreement, for
the avoidance of doubt, all Accounts arising from the shipment or delivery of
goods or other items generated from the operation of any Vessel (including,
without limitation, any such Accounts generated through an entity acquired with
proceeds of Notes Priority Collateral) shall constitute ABL Priority Collateral.

“Notes Priority Collateral First Standstill Period” has the meaning assigned to
that term in Section 3.2(a).

“Notes Priority Collateral Second Standstill Period” has the meaning assigned to
that term in Section 3.2(a).

“Notes Priority Collateral Standstill Period” means (i) in respect of the
Second-Lien Notes Claimholders, the Notes Priority Collateral First Standstill
Period; (ii) in respect of the Third-Lien Notes Claimholders, the Notes Priority
Collateral Second Standstill Period; and (iii) in respect of the ABL
Claimholders, the Notes Priority Collateral Third Standstill Period.

“Notes Priority Collateral Third Standstill Period” has the meaning assigned to
that term in Section 3.2(a).

“Notes Security Documents” means any agreement, document or instrument pursuant
to which a Lien is granted securing any Notes Obligations or under which rights
or remedies with respect to such Liens are governed.

“Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts from time to time owing by any Grantor
to any agent or trustee (including either Agent), the ABL Claimholders, the
Notes Claimholders or any of them or their respective Affiliates, arising from
or in connection with the ABL Loan Documents, the Notes Documents or Bank
Products, whether for principal, interest or payments for early termination,
whether or not evidenced by any note, or other instrument or document, whether
arising from an extension of credit, opening of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, as principal
or guarantor, and including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees and any other sums chargeable to the Grantors,
including, without limitation, the “Obligations”, as defined in the ABL Credit
Agreement, and the “Obligations”, as defined in any Indenture, under any of the
Notes and any Additional Pari Passu Notes Agreement (including, in each case,
all amounts accruing on or after the commencement of any Insolvency or
Liquidation Proceeding and all amounts that would have accrued or become due but
for the effect of the Insolvency or Liquidation Proceeding and irrespective of
whether a claim for all or any portion of such amounts is allowable or allowed
in such Insolvency or Liquidation Proceeding).

“Parent” has the meaning assigned to that term in the Recitals to this
Agreement.

 

-16-



--------------------------------------------------------------------------------

“Parent Subsidiary” means any U.S. subsidiary of the Parent that becomes a party
hereto.

“Permitted Higher Priority Claimholders” has the respective meanings assigned to
that term separately in Section 3.1(a)(ii) and in Section 3.2(a)(ii).

“Permitted Refinancing” means any Refinancing the governing documentation of
which constitutes Permitted Refinancing Agreements.

“Permitted Refinancing Agreements” means, with respect to either the ABL Credit
Agreement, any of the Notes Documents or any Additional Pari Passu Notes
Agreement, as applicable, any credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any indebtedness or other financial accommodation that
has been incurred to Refinance (whether upon or after termination or otherwise),
in whole or in part the Obligations outstanding under the ABL Credit Agreement,
any of the Notes or any Additional Pari Passu Notes Agreement, whether or not
such Refinancing occurs (i) with the original parties thereto, (ii) on one or
more separate occasions or (iii) simultaneously or not with the termination or
repayment of the ABL Credit Agreement, any of the Notes Documents or any
Additional Pari Passu Notes Agreement or any other agreement or instrument
referred to in this clause, unless such agreement or instrument expressly
provides that it is not intended to be and is not a Permitted Refinancing
Agreement, as such financing documentation may be Refinanced from time to time
and that would not be prohibited by Section 5.3(d) or Section 5.3(e), as
applicable.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

“Pledged Collateral” has the meaning set forth in Section 5.4(a).

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by the Company or any Grantor in any real
property.

“Records” means all present and future “records” (as defined in Article 9 of the
UCC).

“Recovery” has the meaning set forth in Section 6.4.

“Refinance” means, in respect of any Indebtedness, to restate, refinance,
extend, renew, defease, amend, modify, supplement, restructure, replace, refund
or repay, or to issue other indebtedness (including, without limitation, debt
securities) in exchange or replacement for, such Indebtedness, in any case in
whole or in part and such term shall include, without limitation, increasing the
amount borrowable thereunder, altering the maturity date thereof and adding
subsidiaries as borrowers or guarantors thereunder, in each case, whether or not
such refinancing,

 

-17-



--------------------------------------------------------------------------------

extension, renewal, defeasance, amendment, modification, supplementing,
restructuring, replacement, exchange, refunding or repayment occurs (i) with the
original parties to the documents governing such Indebtedness, (ii) on one or
more separate occasions or (iii) simultaneously or not with the termination of
the documents governing such Indebtedness or the repayment of such Indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.

“Second-Lien Indenture” has the meaning assigned to that term in the Recitals to
this Agreement.

“Second-Lien Notes” has the meaning assigned to that term in the Recitals to
this Agreement.

“Second-Lien Notes Agent” has the meaning assigned to that term in the Preamble
to this Agreement.

“Second-Lien Notes Claimholders” means, at any relevant time, the holders of
Second-Lien Notes Obligations at that time, including the Noteholders of
Second-Lien Notes, each Additional Pari Passu Notes Agent appointed under or in
respect of the Second-Lien Notes Documents, the Second-Lien Trustee and the
Second-Lien Notes Agent.

“Second-Lien Notes Documents” means the Second-Lien Indenture, the Second-Lien
Notes, each Additional Pari Passu Notes Agreement relating to the Second-Lien
Indenture, the Notes Security Documents securing or relating to the Second-Lien
Notes Obligations and each of the other agreements, documents and instruments
executed pursuant thereto, and any other document or instrument executed or
delivered at any time in connection with any Second-Lien Notes Obligations,
including any intercreditor or joinder agreement among holders of Second-Lien
Notes Obligations to the extent such are effective at the relevant time
(including, without limitation, any Permitted Refinancing Agreement in respect
of any of the foregoing), as each may be amended, restated, supplemented,
modified, renewed, extended or Refinanced from time to time in accordance with
the provisions of this Agreement.

“Second-Lien Notes Obligations” means all Obligations owing, due, or secured
under any of the Second-Lien Notes and any of the other Second-Lien Notes
Documents, and all Additional Pari Passu Notes Obligations related thereto,
whether now existing or arising hereafter, including all principal, premium,
interest, fees, attorneys fees, costs, charges, expenses, reimbursement
obligations, indemnities, guarantees, and all other amounts payable under or
secured by any Second-Lien Notes Document or Additional Pari Passu Notes
Agreement related thereto (including, in each case, all amounts accruing on or
after the commencement of any Insolvency or Liquidation Proceeding and all
amounts that would have accrued or become due but for the effect of the
Insolvency or Liquidation Proceeding and irrespective of whether a claim for all
or any portion of such amounts is allowable or allowed in such Insolvency or
Liquidation Proceeding).

“Second-Lien Trustee” has the meaning assigned to that term in the Preamble to
this Agreement.

 

-18-



--------------------------------------------------------------------------------

“Secured Parties” means the ABL Claimholders and the Notes Claimholders.

“Series A Notes” has the meaning assigned to that term in the Recitals to this
Agreement.

“Series B Notes” has the meaning assigned to that term in the Recitals to this
Agreement.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

“Third-Lien Indenture” has the meaning assigned to that term in the Recitals to
this Agreement.

“Third-Lien Notes” has the meaning assigned to that term in the Recitals to this
Agreement.

“Third-Lien Notes Agent” has the meaning assigned to that term in the Preamble
to this Agreement.

“Third-Lien Notes Claimholders” means, at any relevant time, the holders of
Third-Lien Notes Obligations at that time, including the Noteholders of
Third-Lien Notes, each Additional Pari Passu Notes Agent appointed under or in
respect of the Third-Lien Notes Documents, the Third-Lien Trustee and the
Third-Lien Notes Agent.

“Third-Lien Notes Documents” means the Third-Lien Indenture, the Third-Lien
Notes, each Additional Pari Passu Notes Agreement relating to the Third-Lien
Indenture, the Notes Security Documents securing or relating to the Third-Lien
Notes Obligations and each of the other agreements, documents and instruments
executed pursuant thereto, and any other document or instrument executed or
delivered at any time in connection with any Third-Lien Notes Obligations,
including any intercreditor or joinder agreement among holders of Third-Lien
Notes Obligations to the extent such are effective at the relevant time
(including, without limitation, any Permitted Refinancing Agreement in respect
of any of the foregoing), as each may be amended, restated, supplemented,
modified, renewed, extended or Refinanced from time to time in accordance with
the provisions of this Agreement.

“Third-Lien Notes Obligations” means all Obligations owing, due, or secured
under any of the Third-Lien Notes and any of the other Third-Lien Notes
Documents, and all Additional Pari Passu Notes Obligations related thereto,
whether now existing or arising hereafter, including all principal, premium,
interest, fees, attorneys fees, costs, charges, expenses, reimbursement
obligations, indemnities, guarantees, and all other amounts payable under or
secured by any Third-Lien

 

-19-



--------------------------------------------------------------------------------

Notes Document or Additional Pari Passu Notes Agreement related thereto
(including, in each case, all amounts accruing on or after the commencement of
any Insolvency or Liquidation Proceeding and all amounts that would have accrued
or become due but for the effect of the Insolvency or Liquidation Proceeding and
irrespective of whether a claim for all or any portion of such amounts is
allowable or allowed in such Insolvency or Liquidation Proceeding).

“Third-Lien Trustee” has the meaning assigned to that term in the Preamble to
this Agreement.

“Trustee” means individually or collectively as the context requires, the
First-Lien Trustee, the Second-Lien Trustee and the Third-Lien Trustee.

“UCC” means the Uniform Commercial Code (or any similar equivalent legislation)
as in effect from time to time in the State of New York; provided, however,
that, at any time, if by reason of mandatory provisions of law, any or all of
the perfection or priority of the Agents’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other that the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

“Vessel” means any watercraft or other artificial contrivance used, or capable
of being used, as a means of transportation on water which is owned by and
registered in the name of any of the Grantors or leased by any of the Grantors
pursuant to a lease on a demise or bareboat charter basis or pursuant to an
operating agreement constituting a capital lease obligation, including all
spares, equipment, and any additional improvements associated with such
watercraft or contrivance.

1.2. UCC Terms. The following terms shall have the meanings assigned to them in
Article 8 or 9 of the UCC (provided that if a term is defined in Article 8 of
the UCC and Article 9 of the UCC, such term shall have the meaning assigned to
it in Article 9 of the UCC): “Accounts”, “Chattel Paper”, “Commercial Tort
Claims”, “Deposit Accounts”, “Documents”, “Equipment”, “Financial Assets”,
“General Intangibles”, “Goods”, “Instruments”, “Inventory”, “Investment
Property”, “Letter of Credit Rights”, “Money”, “Proceeds”, “Security”,
“Securities Accounts”, “Securities Entitlements” and “Supporting Obligations”.

1.3. Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

 

-20-



--------------------------------------------------------------------------------

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections or Articles shall be construed to refer to
Sections or Articles of this Agreement;

(e) all uncapitalized terms have the meanings, if any, given to them in the UCC,
as now or hereafter enacted in the State of New York (unless otherwise
specifically defined herein);

(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights;

(g) any reference herein to a Person in a particular capacity or capacities
excludes such Person in any other capacity or individually;

(h) any reference herein to any law shall be construed to refer to such law as
amended, modified, codified, replaced, or re-enacted, in whole or in part, and
in effect on the pertinent date; and

(i) in the compilation of periods of time hereunder from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to, but not through.”

 

II. LIEN PRIORITIES.

2.1. Relative Priorities. Irrespective of the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing any of the Notes
Obligations granted on the Collateral or of any Liens securing the ABL
Obligations granted on the Collateral (including, in each case, irrespective of
whether any such Lien is granted (or secures Obligations relating to the period)
before or after the commencement of any Insolvency or Liquidation Proceeding)
and notwithstanding any provision of any UCC, or any other applicable law, or
the ABL Loan Documents or any of the Notes Documents or any defect or
deficiencies in, or failure to attach or perfect, the Liens securing the ABL
Obligations or any of the Notes Obligations or any other circumstance
whatsoever, the ABL Agent, on behalf of the ABL Claimholders, the First-Lien
Notes Agent on behalf of the First-Lien Notes Claimholders, the Second-Lien
Notes Agent on behalf of the Second-Lien Notes Claimholders, and the Third-Lien
Notes Agent on behalf of the Third-Lien Notes Claimholders, hereby agree that:

(a) any Lien of the ABL Agent on the ABL Priority Collateral securing the ABL
Obligations, whether such Lien is now or hereafter held by or on behalf of the
ABL Agent or any other ABL Claimholder or any other agent or trustee therefor,
regardless of how or when

 

-21-



--------------------------------------------------------------------------------

acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Lien on the ABL
Priority Collateral securing any Notes Obligations; and the Liens of the ABL
Claimholders, the Liens of the First-Lien Notes Claimholders, the Liens of the
Second-Lien Notes Claimholders and the Liens of the Third-Lien Notes
Claimholders shall rank as set forth below with respect to the ABL Priority
Collateral:

 

     Priority on ABL
Priority Collateral

ABL Claimholders

   First

First-Lien Notes Claimholders

   Second

Second-Lien Notes Claimholders

   Third

Third-Lien Notes Claimholders

   Fourth

(b) any Lien of the First-Lien Notes Agent on the Notes Priority Collateral
securing the First-Lien Notes Obligations, whether such Lien is now or hereafter
held by or on behalf of the First-Lien Notes Agent, any other Notes Claimholder
or any other agent or trustee therefor, regardless of how or when acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects to all Liens on the Notes Priority
Collateral securing Second-Lien Notes Obligations, Third-Lien Notes Obligations
and any ABL Obligations; and the Liens of the First-Lien Notes Claimholders, the
Liens of the Second-Lien Notes Claimholders, the Liens of Third-Lien Notes
Claimholders and the Liens of the ABL Claimholders shall rank as set forth below
with respect to the Notes Priority Collateral:

 

     Priority on Notes
Priority Collateral

First-Lien Notes Claimholders

   First

Second-Lien Notes Claimholders

   Second

Third-Lien Notes Claimholders

   Third

ABL Claimholders

   Fourth

(c) In the event the United States of America (or its successors or assigns)
enforces the judgment lien issued in favor of the United States of America by
the United States District Court for the District of Puerto Rico, Serial Number
USAO-2011A44, recorded on June 7, 2011, Book Number 26527, Page 256, Instrument
Number 201163850 (the “U.S. Judgment Lien”) by seeking satisfaction of the U.S.
Judgment Lien from any property of the Grantors (the amount of the U.S. Judgment
Lien to be satisfied at the time of any enforcement action being referred to as
the “Judgment Amount”), each Agent, on its own behalf and on behalf of its
respective Claimholders, hereby agrees that the Judgment Amount shall be applied
25% to the ABL Priority Collateral and 75% to the Notes Priority Collateral.
Where the enforcement of the U.S. Judgment Lien has not been applied to the ABL
Priority Collateral and Notes Priority Collateral as set forth in this
Section 2.1, so long as neither the Discharge of ABL Obligations nor the
Discharge of All Notes Obligations has occurred, whether or not any Insolvency
or Liquidation Proceeding has been commenced by or against any Grantor, any
Collateral (including assets or Proceeds subject to Liens referred to in the
final sentence of Section 2.3) received by any Agent or any Notes Claimholders
or ABL Claimholders, whether or not such receipt was in the ordinary course or
in connection with the exercise of any right, power, or remedy (including
set-off) or Enforcement

 

-22-



--------------------------------------------------------------------------------

relating to the Collateral shall be segregated and held in trust and forthwith
paid over to the appropriate Agent for the benefit of the appropriate Notes
Claimholders or the ABL Claimholders, as applicable, in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The foregoing terms of this Section 2.1 shall
apply to and bind each successive Higher Priority Agent in relation to the ABL
Priority Collateral or Notes Priority Collateral respectively (as if such Agent
were named in the preceding sentences of this Section 2.1) as applicable until
Discharge of all Higher Priority Obligations in relation to the applicable ABL
Priority Collateral or Notes Priority Collateral respectively so as to
effectuate compliance and consistency with the applicable order of Liens
priority set forth in this Agreement. Each Agent is hereby authorized by the
other Agents to make any such endorsements as agent for the other appropriate
Agent or any appropriate Notes Claimholders or ABL Claimholders, as applicable.
This authorization is coupled with an interest and is irrevocable until the
Discharge of ABL Obligations and Discharge of All Notes Obligations.

2.2. Prohibition on Contesting Liens. Each of the respective Notes Agents, on
behalf of each of their respective Notes Claimholders, and the ABL Agent, on
behalf of each ABL Claimholder, consents to the granting of Liens in favor of
each of the others to secure the ABL Obligations and the Notes Obligations, as
applicable, and agrees that no Claimholder will be entitled to, and it will not
(and shall be deemed to have irrevocably, absolutely, and unconditionally waived
any right to), contest (directly or indirectly) or support (directly or
indirectly) any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding): (a) the attachment, perfection, priority,
validity or enforceability of any Lien in the Collateral held by or on behalf of
any of the ABL Claimholders to secure the payment of the ABL Obligations or any
of the Notes Claimholders to secure the payment of any of the Notes Obligations,
(b) the priority, validity or enforceability of the ABL Obligations or the Notes
Obligations, including the allowability or priority of the Notes Obligations or
the ABL Obligations, as applicable, in any Insolvency or Liquidation Proceeding,
or (c) the validity or enforceability of the provisions of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of the ABL Agent, on behalf of the ABL Claimholders, or any of the
Notes Agents, on behalf of their respective Notes Claimholders, to enforce this
Agreement, including the provisions of this Agreement relating to the priority
of the Liens securing the Obligations as provided in Sections 2.1, 3.1, 3.2 and
6.1.

2.3. No New Liens. So long as one or more of the Discharge of the ABL
Obligations, the Discharge of the First-Lien Notes Obligations, the Discharge of
the Second-Lien Notes Obligations and the Discharge of the Third-Lien Notes
Obligations has occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against one or more of the Company or any
other Grantor, the parties hereto agree, subject to Article VI, that the Company
shall not, and shall not permit any other Grantor to:

(a) grant or permit any additional Liens on any asset or property to secure any
Notes Obligations unless it has granted or concurrently grants a Lien on such
asset or property to secure the ABL Obligations and each of the other Notes
Obligations; or

(b) grant or permit any additional Liens on any asset or property to secure any
ABL Obligations unless it has granted or concurrently grants a Lien on such
asset or property to secure all of the Notes Obligations.

 

-23-



--------------------------------------------------------------------------------

To the extent any additional Liens are granted on any asset or property pursuant
to this Section 2.3, the priority of such additional Liens shall be determined
in accordance with Section 2.1. In addition, to the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available hereunder, the ABL Agent, on behalf of the ABL
Claimholders, and each of the Notes Agent, on behalf of their respective Notes
Claimholders, agree that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted in contravention of this Section 2.3
shall be subject to Section 4.2.

2.4. Similar Liens and Agreements. The parties hereto agree that it is their
intention that the ABL Collateral and the Notes Collateral be identical except
(a) as provided in Article VI and (b) as otherwise provided in this Agreement.
In furtherance of the foregoing and of Section 8.8, the parties hereto agree,
subject to the other provisions of this Agreement, upon request by the ABL Agent
or any of the Notes Agents, to cooperate in good faith (and to direct their
counsel to cooperate in good faith) from time to time in order to determine the
specific items included in the ABL Collateral and the Notes Collateral and the
steps taken to perfect their respective Liens thereon and the identity of the
respective parties obligated under the ABL Loan Documents and the respective
Notes Documents.

 

III. EXERCISE OF REMEDIES; ENFORCEMENT.

3.1. Restrictions on the Notes Agents and the Other Notes Claimholders.

(a) Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Notes Agents and the other Notes Claimholders:

(i) will not exercise or seek to exercise (but instead shall be deemed to have
hereby irrevocably, absolutely and unconditionally waived for the duration of
the respective ABL Priority Collateral Standstill Period applicable to each
Notes Agent (which also binds the other respective Notes Claimholders) as
provided below in this Section 3.1(a)(i)), any rights, powers, or remedies with
respect to any ABL Priority Collateral (including (A) any right of set-off or
any right under any Account Agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which any Notes Agent or any Notes
Claimholder is a party, (B) any right to undertake self-help re-possession or
non-judicial disposition of any ABL Priority Collateral (including any partial
or complete strict foreclosure), and/or (C) any right to institute, prosecute,
or otherwise maintain any action or proceeding with respect to such rights,
powers or remedies (including any action of foreclosure)); provided, however,
that:

(1) the First-Lien Notes Agent may exercise any or all of such rights, powers,
or remedies after a period of at least 180 days has elapsed since the later of:
(i) the date on which the First-Lien Notes Agent declared the existence of a
Notes Default in respect of the First-Lien Notes Obligations, accelerated (to
the extent such amount was not already due and owing) the payment of the
principal amount of all First-Lien Notes Obligations, and demanded payment
thereof and (ii) the date on which the ABL Agent received the Enforcement Notice
from the First-Lien Notes Agent; provided further, however, that neither the
First-Lien Notes Agent nor any other First-Lien Notes Claimholder shall exercise
any rights or remedies with respect to the

 

-24-



--------------------------------------------------------------------------------

ABL Priority Collateral if, notwithstanding the expiration of such 180 day
period, the ABL Agent or the other ABL Claimholders (A) shall have commenced,
whether before or after the expiration of such 180 day period, and be diligently
pursuing the exercise of their rights, powers, or remedies with respect to all
or any material portion of such Collateral (prompt written notice of such
exercise to be given to each of the other Agents), or (B) shall have been stayed
by operation of law or any court order from pursuing any such exercise of
remedies (the period during which the First-Lien Notes Agent and the other
First-Lien Notes Claimholders may not pursuant to this Section 3.1(a)(i)(1)
exercise any rights, powers, or remedies with respect to the ABL Priority
Collateral, the “ABL Priority Collateral First Standstill Period”);

(2) the Second-Lien Notes Agent may exercise any or all of such rights, powers,
or remedies after a period of at least 360 days has elapsed since the later of:
(i) the date on which the Second-Lien Notes Agent declared the existence of a
Notes Default in respect of the Second-Lien Notes Obligations, accelerated (to
the extent such amount was not already due and owing) the payment of the
principal amount of all Second-Lien Notes Obligations, and demanded payment
thereof and (ii) the latest to occur of the date on which the ABL Agent and the
First-Lien Notes Agent received the Enforcement Notice from the Second-Lien
Notes Agent; provided further, however, that neither the Second-Lien Notes Agent
nor any other Second-Lien Notes Claimholder shall exercise any rights or
remedies with respect to the ABL Priority Collateral if, notwithstanding the
expiration of such 360 day period, the ABL Agent, the other ABL Claimholders,
the First-Lien Notes Agent or the First-Lien Notes Claimholders (A) shall have
commenced, whether before or after the expiration of such 360 day period, and be
diligently pursuing the exercise of their rights, powers, or remedies with
respect to all or any material portion of such Collateral (prompt written notice
of such exercise to be given to each of the other Agents, or (B) shall have been
stayed by operation of law or any court order from pursuing any such exercise of
remedies (the period during which the Second-Lien Notes Agent and the other
Second-Lien Notes Claimholders may not pursuant to this Section 3.1(a)(i)(2)
exercise any rights, powers, or remedies with respect to the ABL Priority
Collateral, the “ABL Priority Collateral Second Standstill Period”);

(3) the Third-Lien Notes Agent may exercise any or all of such rights, powers,
or remedies after a period of at least 540 days has elapsed since the later of:
(i) the date on which the Third-Lien Notes Agent declared the existence of a
Notes Default in respect of the Third-Lien Notes Obligations, accelerated (to
the extent such amount was not already due and owing) the payment of the
principal amount of all Third-Lien Notes Obligations, and demanded payment
thereof and (ii) the latest to occur of the date on which the ABL Agent, the
First-Lien Notes Agent and the Second-Lien Notes Agent received the Enforcement
Notice from the Third-Lien Notes Agent; provided further, however, that neither
the Third-Lien Notes Agent nor any other Third-Lien Notes Claimholder shall
exercise any rights or remedies with respect to the ABL Priority Collateral if,
notwithstanding the expiration of such 540 day period, any of the ABL Agent, the
other ABL Claimholders, the First-Lien Notes Agent, the other First-Lien Notes
Claimholders, the Second-Lien Notes Agent or the other Second-Lien Notes
Claimholders (A) shall have commenced, whether before or after the expiration of
such 540 day period, and be diligently pursuing the exercise of their rights,
powers, or remedies with respect to all or any material portion of such
Collateral (prompt written notice of such exercise to be given to each of the
other Agents), or (B) shall have been stayed by operation of law or any court
order from

 

-25-



--------------------------------------------------------------------------------

pursuing any such exercise of remedies (the period during which the Third-Lien
Notes Agent and the other Third-Lien Notes Claimholders may not pursuant to this
Section 3.1(a)(i)(3) exercise any rights, powers, or remedies with respect to
the ABL Priority Collateral, the “ABL Priority Collateral Third Standstill
Period”);

(ii) will not, directly or indirectly, contest, protest or object to or hinder
any judicial or non-judicial foreclosure proceeding or action (including any
partial or complete strict foreclosure) brought by the ABL Agent or any other
ABL Claimholder or any other Higher Priority Claimholders in respect of the ABL
Priority Collateral then permitted to so exercise rights, powers and remedies in
accordance with the terms of this Agreement (for purposes only of this
Section 3.1(a), a “Permitted Higher Priority Claimholder”) relating to the ABL
Priority Collateral or any other exercise by the ABL Agent or any other ABL
Claimholder (or any other Permitted Higher Priority Claimholders) of any other
rights, powers and remedies relating to the ABL Priority Collateral, including
any sale, lease, exchange, transfer, or other disposition of the ABL Priority
Collateral, whether under the ABL Loan Documents, applicable Notes Documents in
respect of Higher Priority Obligations, applicable law, or otherwise, or the
exercise of the right of the ABL Agent to set-off or credit bid the ABL
Obligations;

(iii) subject to their rights under clause (a)(i) above (and under clause
(vi) of Section 3.1(c)), will not object to the forbearance by the ABL Agent or
the ABL Claimholders (or any other Permitted Higher Priority Claimholders) from
bringing or pursuing any Enforcement with respect to the ABL Priority
Collateral;

(iv) except as may be permitted in Section 3.1(c), irrevocably, absolutely, and
unconditionally waive any and all rights each respective Notes Agent or the
respective Notes Claimholders may have as a junior lien creditor or otherwise to
object (and seek or be awarded any relief of any nature whatsoever based on any
such objection) to the manner in which the ABL Agent or the ABL Claimholders (or
other Permitted Higher Priority Claimholders) (A) enforce or collect (or attempt
to collect) the ABL Obligations or other Notes Obligations or (B) realize or
seek to realize upon or otherwise enforce the Liens in and to the ABL Priority
Collateral securing the ABL Obligations or other Notes Obligations, regardless
of whether any action or failure to act by or on behalf of the ABL Agent or ABL
Claimholders (or other Permitted Higher Priority Claimholders) is adverse to the
interest of any Notes Agent or any of the other Notes Claimholders. Without
limiting the generality of the foregoing, the Notes Claimholders shall be deemed
to have hereby irrevocably, absolutely, and unconditionally waived any right to
object (and seek or be awarded any relief of any nature whatsoever based on any
such objection), at any time prior or subsequent to any disposition of any of
the ABL Priority Collateral, on the ground(s) that any such disposition of ABL
Priority Collateral (x) would not be or was not “commercially reasonable” within
the meaning of any applicable UCC and/or (y) would not or did not comply with
any other requirement under any applicable UCC or under any other applicable law
governing the manner in which a secured creditor (including one with a Lien on
real property) is to realize on its collateral; and

 

-26-



--------------------------------------------------------------------------------

(v) subject to Section 3.1(a) and (c), acknowledge and agree that no covenant,
agreement or restriction contained in any of the Notes Security Documents or any
other Notes Document (other than this Agreement) shall be deemed to restrict in
any way the rights and remedies of the ABL Agent or the ABL Claimholders (or
other Permitted Higher Priority Claimholders) with respect to the ABL Priority
Collateral as set forth in this Agreement and the ABL Loan Documents(or Notes
Documents in respect of Permitted Higher Priority Claimholders);

provided, however, that, in the case of (i), (ii) and (iii) above, the Liens
granted to secure the respective Notes Obligations of the respective Notes
Claimholders shall attach to any Proceeds resulting from actions taken by the
ABL Agent or any ABL Claimholder (or other Permitted Higher Priority
Claimholders) with respect to the ABL Priority Collateral in accordance with
this Agreement after application of such Proceeds (in accordance with the
relative priorities set forth in Section 2.1) to the extent necessary to meet
the requirements of a Discharge of ABL Obligations and, if applicable, a
Discharge of First-Lien Notes Obligations and a Discharge of Second-Lien Notes
Obligations.

(b) (i) Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the ABL Agent and the other ABL Claimholders shall have the right to
enforce rights, exercise remedies (including set-off and the right to credit bid
their debt) and, in connection therewith (including voluntary Dispositions of
ABL Priority Collateral by the respective Grantors after an ABL Default) make
determinations regarding the release, disposition, or restrictions with respect
to the ABL Priority Collateral without any consultation with or the consent of
any Notes Agents or any Notes Claimholder; provided, however, that the Liens
securing the Notes Obligations shall remain on the Proceeds (other than those
properly applied to the ABL Obligations in accordance with Section 4.1) of such
Collateral released or disposed of subject to the relative priorities described
in Section 2.1. In exercising rights, powers, and remedies with respect to the
ABL Priority Collateral, the ABL Agent and the ABL Claimholders may enforce the
provisions of the ABL Loan Documents and exercise rights, powers, and/or
remedies thereunder and/or under applicable law or otherwise, all in such order
and in such manner as they may determine in the exercise of their sole
discretion. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of the ABL Priority Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition,
and to exercise all the rights and remedies of a secured creditor under the UCC,
of a secured creditor under the Bankruptcy Laws of any applicable jurisdiction
or any other applicable law.

(ii) After the Discharge of ABL Obligations has occurred, thereafter until the
Discharge of First-Lien Notes Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the First-Lien Notes Agent and the other First-Lien Notes Claimholders
shall have the right to enforce rights, exercise remedies (including set-off and
the right to credit bid their debt) and, in connection therewith (including
voluntary Dispositions of ABL Priority Collateral by the respective Grantors
after a Notes Default in respect of the First-Lien Notes Obligations) make
determinations regarding the release, disposition, or restrictions with respect
to the ABL Priority Collateral without any consultation with or the consent of
any other Notes Agents or any other Notes Claimholder; provided, however, that
the Liens securing the Second-Lien Notes Obligations and the Third-Lien

 

-27-



--------------------------------------------------------------------------------

Notes Obligations shall remain on the Proceeds (other than those properly
applied to the First-Lien Notes Obligations in accordance with Section 4.1) of
such Collateral released or disposed of subject to the relative priorities
described in Section 2.1. In exercising rights, powers, and remedies under this
subsection (ii) with respect to the ABL Priority Collateral, the First-Lien
Notes Agent and the other First-Lien Notes Claimholders may enforce the
provisions of the First-Lien Notes Documents and exercise rights, powers, and/or
remedies thereunder and/or under applicable law or otherwise, all in such order
and in such manner as provided in the First-Lien Notes Documents. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of the ABL Priority Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured creditor under the UCC, of a secured creditor
under the Bankruptcy Laws of any applicable jurisdiction or any other applicable
law.

(iii) After the Discharge of ABL Obligations has occurred, and after the
Discharge of the First-Lien Notes Obligations has occurred, thereafter until the
Discharge of Second-Lien Notes Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Second Lien Notes Agent and the other Second-Lien Notes
Claimholders shall have the right to enforce rights, exercise remedies
(including set-off and the right to credit bid their debt) and, in connection
therewith (including voluntary Dispositions of ABL Priority Collateral by the
respective Grantors after a Notes Default in respect of the Second-Lien Notes
Obligations) make determinations regarding the release, disposition, or
restrictions with respect to the ABL Priority Collateral without any
consultation with or the consent of any Third-Lien Notes Agent or any Third-Lien
Notes Claimholder; provided, however, that the Liens securing the Third-Lien
Notes Obligations shall remain on the Proceeds (other than those properly
applied to the Second-Lien Notes Obligations in accordance with Section 4.1) of
such Collateral released or disposed of subject to the relative priorities
described in Section 2.1. In exercising rights, powers, and remedies under this
subsection (iii) with respect to the ABL Priority Collateral, the Second-Lien
Notes Agent and the Second-Lien Notes Claimholders may enforce the provisions of
the Second-Lien Notes Documents and exercise rights, powers, and/or remedies
thereunder and/or under applicable law or otherwise, all in such order and in
such manner as provided in the Second-Lien Notes Documents. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of the ABL Priority Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured creditor under the UCC, of a secured creditor
under the Bankruptcy Laws of any applicable jurisdiction or any other applicable
law.

(c) Notwithstanding anything to the contrary contained herein, any Notes Agent
and any Notes Claimholder may:

(i) file a claim or statement of interest with respect to the applicable
respective Notes Obligations; provided that an Insolvency or Liquidation
Proceeding has been commenced by or against any Grantor;

(ii) take any action (not adverse to the priority status of the Liens of any
Higher Priority Agent on the ABL Priority Collateral, or the rights of the ABL
Agent or any of the other ABL Claimholders (or any other Higher Priority
Claimholders in respect of the ABL Priority Collateral) to exercise rights,
powers, and/or remedies in respect thereof, including those under Article VI) in
order to create, perfect, preserve or protect (but not enforce) its Lien on any
of the ABL Priority Collateral;

 

-28-



--------------------------------------------------------------------------------

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of such
respective Notes Claimholders, including any claims secured by the ABL Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency or Liquidation Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction)
and any pleadings, objections, motions or agreements which assert rights or
interests available to secured creditors solely with respect to the Notes
Priority Collateral of such respective Notes Agent or Notes Claimholder,
provided, however, any Notes Agent and any Notes Claimholder may not file any
pleadings, objections, motions or agreements which assert that the ABL
Obligations should not be Discharged and otherwise indefeasibly paid in full in
cash;

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments, objections, and motions (including in support of
or opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement; provided, however, any Notes Agent and any Notes Claimholder may not
vote on any Plan of Reorganization, make other filings or make any arguments,
objections, and motions (including in support of or opposition to, as
applicable, the confirmation or approval of any Plan of Reorganization) that
does not Discharge the ABL Obligations or otherwise indefeasibly pay in full in
cash the ABL Obligations;

(vi) exercise any of its rights, powers and/or remedies with respect to any of
the ABL Priority Collateral after the termination of the respective ABL Priority
Collateral Standstill Period applicable to such respective Notes Agent and Notes
Claimholders to the extent permitted by Section 3.1(a)(i); and

(vii) take any action permitted to be taken by any Notes Agent or Notes
Claimholders described in clauses (iii), (vi), (viii), (ix) and (x) of the
definition of “Enforcement”.

Each Notes Agent, on behalf of the respective Notes Claimholders for which it
acts as agent, and each Notes Claimholder agrees that it will not take or
receive any ABL Priority Collateral (including Proceeds) in connection with the
exercise of any right or remedy (including set-off) with respect to ABL Priority
Collateral in its capacity as a creditor in violation of this Agreement. Without
limiting the generality of the foregoing, unless and until the Discharge of ABL
Obligations has occurred, except as expressly provided in Sections 3.1(a)(i),
6.7 and Section 3.1(c), the sole right of the respective Notes Agents and the
Notes Claimholders with respect to the ABL Priority Collateral is to hold its
respective Lien on such Collateral pursuant to the applicable Notes Security
Documents for the period and to the extent granted therein and to receive a
share of the Proceeds thereof, if any, in accordance with Section 4.1.

 

-29-



--------------------------------------------------------------------------------

(d) Except as otherwise specifically set forth in Sections 3.1(a), 3.4 and
Article VI, any of the Notes Agents and the Notes Claimholders with respect to
the ABL Priority Collateral, may exercise rights and remedies as unsecured
creditors against any Grantor and subject to Section 3.2, may exercise rights
and remedies with respect to its respective Notes Priority Collateral, in each
case, in accordance with the terms of its respective Notes Documents and
applicable law; provided, however, that in the event that any Notes Agent or any
Notes Claimholder becomes a judgment Lien creditor in respect of ABL Priority
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to its respective Notes Obligations, such judgment Lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the ABL Obligations) as the other Liens securing its respective Notes
Obligations are subject to this Agreement.

(e) Except as provided in Section 5.3(e), nothing in this Agreement shall
prohibit the receipt by any Notes Agent or any other Notes Claimholders of the
required payments of interest, principal and other amounts owed in respect of
their respective Notes Obligations so long as such receipt is not the direct or
indirect result of the exercise by any Notes Agent or any Notes Claimholders of
rights or remedies as a secured creditor (including set-off) with respect to ABL
Priority Collateral or enforcement in contravention of this Agreement of any
Lien held by any of them. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the ABL Agent or the ABL Claimholders
may have against the Grantors under the ABL Loan Documents.

3.2. Restrictions on the ABL Agent and ABL Claimholders, Second-Lien Notes
Agents and Second-Lien Notes Claimholders, and Third-Lien Notes Agents and
Third-Lien Notes Claimholders.

(a) Until the Discharge of All Notes Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the ABL Agent, the other ABL Claimholders, the Second-Lien Notes Agent,
the other Second-Lien Notes Claimholders, the Third-Lien Notes Agent and other
Third-Lien Notes Claimholders:

(i) will not exercise or seek to exercise (but instead shall be deemed to have
hereby irrevocably, absolutely and unconditionally waived for the duration of
the respective Notes Priority Collateral Standstill Period applicable to such
Notes Agent or ABL Agent (which also binds the other respective Second-Lien
Notes Claimholders, Third-Lien Notes Claimholders and ABL Claimholders) as
provided below in this Section 3.2(a)(i)) any rights, powers, or remedies with
respect to any Notes Priority Collateral (including (A) any right of set-off or
any right under any Account Agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which any Notes Agent or any other Notes
Claimholder is a party, (B) any right to undertake self-help re-possession or
nonjudicial disposition of any Notes Priority Collateral (including any partial
or complete strict foreclosure), and/or (C) any right to institute, prosecute or
otherwise maintain any action or proceeding with respect to such rights, powers,
or remedies (including any action of foreclosure)); provided, however, that:

(1) the Second-Lien Notes Agent may exercise any or all of such rights, powers,
or remedies after a period of at least 180 days has elapsed since the later of:
(i) the date on which the Second-Lien Notes Agent declared the existence of a
Notes Default in respect of the Second-Lien Obligations, accelerated (to the
extent such amount was not already due and owing) the payment of the principal
amount of all Second-Lien Notes Obligations, and demanded payment thereof and
(ii) the date on which the First-Lien Notes Agent received the Enforcement
Notice from the Second-Lien Notes Agent relating to such action; provided,
further, however, that neither the Second-Lien Notes Agent nor the other
Second-Lien Notes Claimholders shall exercise any rights or remedies with
respect to the Notes Priority Collateral if, notwithstanding the expiration of
such 180 day period, the First-Lien Notes Agent or the other First-Lien Notes
Claimholders (A) shall have commenced, whether before or after the expiration of
such 180 day period, and be diligently pursuing the exercise of their rights,
powers or remedies with respect to all or any material portion of such
Collateral (prompt written notice of such exercise to be given to each of the
other Agents) or (B) shall have been stayed by operation of law or by any court
order from pursuing any such exercise of remedies (the period during which each
of the other Agents and the other Second-Lien Notes Claimholders may not
pursuant to this Section 3.2(a)(i)(1) exercise any rights or remedies with
respect to the Notes Priority Collateral, the “Notes Priority Collateral First
Standstill Period”);

 

-30-



--------------------------------------------------------------------------------

(2) the Third-Lien Notes Agent may exercise any or all of such rights, powers,
or remedies after a period of at least 360 days has elapsed since the later of:
(i) the date on which the Third-Lien Notes Agent declared the existence of a
Notes Default in respect of the Third-Lien Obligations, accelerated (to the
extent such amount was not already due and owing) the payment of the principal
amount of all Third-Lien Notes Obligations, and demanded payment thereof and
(ii) the latest to occur of the date on which the First-Lien Notes Agent and the
Second-Lien Notes Agent received the Enforcement Notice from the Third-Lien
Notes Agent relating to such action; provided, further, however, that neither
the Third-Lien Notes Agent nor the other Third-Lien Notes Claimholders shall
exercise any rights or remedies with respect to the Notes Priority Collateral
if, notwithstanding the expiration of such 360 day period, the First-Lien Notes
Agent or the other First-Lien Notes Claimholders or the Second-Lien Notes Agent
or the other Second-Lien Notes Claimholders (A) shall have commenced, whether
before or after the expiration of such 360 day period, and be diligently
pursuing the exercise of their rights, powers or remedies with respect to all or
any material portion of such Collateral (prompt written notice of such exercise
to be given to each of the other Agents) or (B) shall have been stayed by
operation of law or by any court order from pursuing any such exercise of
remedies (the period during which each of the other Agents and the other
Third-Lien Notes Claimholders may not pursuant to this Section 3.2(a)(i)(2)
exercise any rights or remedies with respect to the Notes Priority Collateral,
the “Notes Priority Collateral Second Standstill Period”);

(3) the ABL Agent may exercise any or all of such rights, powers, or remedies
after a period of at least 540 days has elapsed since the later of: (i) the date
on which the ABL Agent declared the existence of an ABL Default in respect of
the ABL Obligations, accelerated (to the extent such amount was not already due
and owing) the payment of the principal amount of all ABL Obligations, and
demanded payment thereof and (ii) the latest to occur of the date on which the
First-Lien Notes Agent, the Second-Lien Notes Agent and the Third-Lien Notes
Agent received the Enforcement Notice from the ABL Agent relating to such
action; provided, further,

 

-31-



--------------------------------------------------------------------------------

however, that neither the ABL Agent nor the other ABL Claimholders shall
exercise any rights or remedies with respect to the Notes Priority Collateral
if, notwithstanding the expiration of such 540 day period, the First-Lien Notes
Agent or the other First-Lien Notes Claimholders, the Second-Lien Notes Agent or
other Second-Lien Notes Claimholders or the Third-Lien Notes Agent or other
Third-Lien Notes Claimholders (A) shall have commenced, whether before or after
the expiration of such 540 day period, and be diligently pursuing the exercise
of their rights, powers or remedies with respect to all or any material portion
of such Collateral (prompt written notice of such exercise to be given to each
of the other Agents) or (B) shall have been stayed by operation of law or by any
court order from pursuing any such exercise of remedies (the period during which
each of the other Agents and the other ABL Claimholders may not pursuant to this
Section 3.2(a)(i)(3) exercise any rights or remedies with respect to the Notes
Priority Collateral, the “Notes Priority Collateral Third Standstill Period”);
provided, finally, however, that the ABL Agent, independent in all respects of
the preceding provisos, may exercise the rights provided for in Section 3.3;

(ii) will not, directly or indirectly, contest, protest or object to or hinder
any judicial or non-judicial foreclosure proceeding or action (including any
partial or complete strict foreclosure) brought by the First-Lien Notes Agent or
any other First-Lien Notes Claimholder (or any other Higher Priority Claimholder
in respect of the Notes Priority Collateral then permitted to so exercise
rights, powers and remedies in accordance with the terms of this Agreement) (for
purposes only of this Section 3.2(a), a “Permitted Higher Priority Claimholder”)
relating to the Notes Priority Collateral or any other exercise by the
First-Lien Notes Agent or any other First-Lien Notes Claimholder (or other
Permitted Higher Priority Claimholder in respect of the Notes Priority
Collateral) of any rights, powers and remedies relating to the Notes Priority
Collateral, including any sale, lease, exchange, transfer, or other disposition
of the Notes Priority Collateral, whether under the applicable Notes Documents,
the ABL Loan Documents, applicable law, or otherwise, or the exercise of the
right of the Notes Agent to set-off or credit bid the Notes Obligations, subject
to the Notes Agents’ and the other Notes Claimholders’ obligations under
Section 3.3;

(iii) subject to their rights under clause (a)(i) above (and under clause
(vi) of Section 3.2(c), will not object to the forbearance by the First-Lien
Notes Agent or the First-Lien Notes Claimholders (or any other Permitted Higher
Priority Claimholder in respect of the Notes Priority Collateral) from bringing
or pursuing any Enforcement with respect to the Notes Priority Collateral;

(iv) except as may be permitted in Section 3.2(c) and subject to Sections 3.3
and 3.4, irrevocably, absolutely and unconditionally waive any and all rights
the Second-Lien Notes Agent, the Second-Lien Notes Claimholders, the Third-Lien
Notes Agent, the Third-Lien Notes Claimholders, the ABL Agent and ABL
Claimholders may have as a junior lien creditor or otherwise to object (and seek
or be awarded any relief of any nature whatsoever based on any such objection)
to the manner in which any Notes Agent or any Notes Claimholders (or other
Permitted Higher Priority Claimholder) (A) enforce or collect (or attempt to
collect) any Notes Obligations or (B) realize or seek to realize upon or
otherwise enforce the Liens in and to the Notes Priority Collateral securing any
Notes Obligations, regardless of whether any action or failure to act by or on
behalf of

 

-32-



--------------------------------------------------------------------------------

any Notes Agent or Notes Claimholders is adverse to the interest of any other
Notes Obligations Claimholders or the ABL Claimholders. Without limiting the
generality of the foregoing, the Notes Obligations Claimholders and the ABL
Claimholders shall be deemed to have hereby irrevocably, absolutely and
unconditionally waived any right to object (and seek or be awarded any relief of
any nature whatsoever based on any such objection), at any time prior to or
subsequent to any disposition of any Notes Priority Collateral, on the ground(s)
that any such disposition of Notes Priority Collateral (a) would not be or was
not “commercially reasonable” within the meaning of any applicable UCC and/or
(b) would not or did not comply with any other requirement under any applicable
UCC or under any other applicable law governing the manner in which a secured
creditor (including one with a Lien on real property) is to realize on its
collateral; and

(v) subject to Sections 3.2(a) and (c) and Sections 3.3 and 3.4, acknowledge and
agree that no covenant, agreement or restriction contained in any Notes Security
Documents, other Notes Documents, the ABL Security Documents or any other ABL
Loan Document (other than this Agreement) shall be deemed to restrict in any way
the rights and remedies of the First-Lien Notes Agent or the First-Lien Notes
Claimholders (or any other Permitted Higher Priority Claimholder in respect of
the Notes Priority Collateral) with respect to the Notes Priority Collateral as
set forth in this Agreement and the First-Lien Notes Documents (or the Notes
Documents in respect of Permitted Higher Priority Claimholders);

provided, however, that in the case of (i), (ii) and (iii) above, the Liens
granted to secure Notes Obligations of the Second-Lien Notes Claimholders, the
Notes Obligations of the Third-Lien Notes Claimholders and the ABL Obligations
of the ABL Claimholders shall attach to any Proceeds resulting from actions
taken by the First-Lien Notes Agent or any First-Lien Notes Claimholder (or any
other Permitted Higher Priority Claimholder in respect of the Notes Priority
Collateral) with respect to the Notes Priority Collateral in accordance with
this Agreement after application of such Proceeds (in accordance with the
relative priorities set forth in Section 2.1) to the extent necessary to meet
the requirements of a Discharge of First-Lien Notes Obligations and, if
applicable, a Discharge of Second-Lien Notes Obligations and of Third-Lien Notes
Obligations.

(b) (i) Until the Discharge of First-Lien Notes Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, the First-Lien Notes Agent and the First-Lien Notes
Claimholders shall have the right to enforce rights, exercise remedies
(including set-off and the right to credit bid their debt) and make, in
connection therewith (including voluntary Dispositions of Notes Priority
Collateral by the respective Grantors after a Notes Default in respect of the
First-Lien Notes Obligations) determinations regarding the release, disposition,
or restrictions with respect to the Notes Priority Collateral without any
consultation with or the consent of any other Notes Agent or Note Claimholder or
the ABL Agent or any ABL Claimholder subject to the Notes Agents’ and the Notes
Claimholders’ obligations under Section 3.3; provided, however, that the Lien
securing the Second-Lien Notes Obligations, the Third-Lien Notes Obligations and
the ABL Obligations shall remain on the Proceeds (other than those properly
applied to the First-Lien Notes Obligations in accordance with the First-Lien
Notes Documents but subject to the provisions of Section 4.1) of such Collateral
released or disposed of subject to the relative priorities described in
Section 2.1.

 

-33-



--------------------------------------------------------------------------------

In exercising rights, powers and remedies with respect to the Notes Priority
Collateral, the First-Lien Notes Agent and the First-Lien Notes Claimholders may
enforce the provisions of the First-Lien Notes Documents and exercise rights,
powers and/or remedies thereunder and/or under applicable law or otherwise, all
in such order and in such manner as provided in the First-Lien Notes Documents
subject to the Notes Agents’ and the Notes Claimholders’ obligations under
Sections 3.3. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of the Notes Priority Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition,
and to exercise all the rights and remedies of a secured creditor under the UCC,
of a secured creditor under the Bankruptcy Laws of any applicable jurisdiction
or any other applicable law.

(ii) After the Discharge of First-Lien Notes Obligations has occurred,
thereafter whether or not Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, the Second-Lien Notes Agent and the other
Second-Lien Notes Claimholders shall have the right to enforce rights, exercise
remedies (including set-off and the right to credit bid their debt) and make, in
connection therewith (including voluntary Dispositions of Notes Priority
Collateral by the respective Grantors after a Notes Default in respect of the
Second-Lien Notes Obligations) determinations regarding the release,
disposition, or restrictions with respect to the Notes Priority Collateral
without any consultation with or consent of any other Notes Agent or Notes
Claimholder or the ABL Agent or any ABL Claimholder subject to the Notes Agents’
and the Notes Claimholders’ obligations under Section 3.3; provided, however,
that the Lien securing the Third-Lien Notes Obligations and the ABL Obligations
shall remain on the Proceeds (other than those properly applied to the
Second-Lien Notes Obligations in accordance with the Second-Lien Notes Documents
but subject to the provisions of Section 4.1) of such Collateral released or
disposed of subject to the relative priorities described in Section 2.1. In
exercising rights, powers and remedies under this subsection (ii) with respect
to the Notes Priority Collateral, the Second-Lien Notes Agent and the
Second-Lien Notes Claimholders may enforce the provisions of the Second-Lien
Notes Documents and exercise rights, powers and/or remedies thereunder and/or
under applicable law or otherwise, all in such order and in such manner as
provided in the Second-Lien Notes Documents subject to the Notes Agents’ and the
Notes Claimholders’ obligations under Section 3.3. Such exercise and enforcement
shall include the rights of an agent appointed by them to sell or otherwise
dispose of the Notes Priority Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC, of a secured creditor under the
Bankruptcy Laws of any applicable jurisdiction or any other applicable law.

(iii) After the Discharge of First-Lien Notes Obligations has occurred, and
after the Discharge of the Second-Lien Notes has occurred, thereafter until the
Discharge of the Third-Lien Notes has occurred, whether or not Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, the
Third-Lien Notes Agent and the other Third-Lien Notes Claimholders shall have
the right to enforce rights, exercise remedies (including set-off and the right
to credit bid their debt) and make, in connection therewith (including voluntary
Dispositions of Notes Priority Collateral by

 

-34-



--------------------------------------------------------------------------------

the respective Grantors after a Notes Default in respect of the Third-Lien Notes
Obligations) determinations regarding the release, disposition, or restrictions
with respect to the Notes Priority Collateral without any consultation with or
consent of any other Notes Agent or Notes Claimholder or the ABL Agent or any
ABL Claimholder subject to the Notes Agents’ and the Notes Claimholders’
obligations under Section 3.3; provided, however, that the Lien securing the ABL
Obligations shall remain on the Proceeds (other than those properly applied to
the Third-Lien Notes Obligations in accordance with the Third-Lien Notes
Documents but subject to the provisions of Section 4.1) of such Collateral
released or disposed of subject to the relative priorities described in
Section 2.1. In exercising rights, powers and remedies under this subsection
(iii) with respect to the Notes Priority Collateral, the Third-Lien Notes Agent
and the Third-Lien Notes Claimholders may enforce the provisions of the
Third-Lien Notes Documents and exercise rights, powers and/or remedies
thereunder and/or under applicable law or otherwise, all in such order and in
such manner as provided in the Third-Lien Notes Documents subject to the Notes
Agents’ and the Notes Claimholders’ obligations under Section 3.3. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of the Notes Priority Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured creditor under the UCC, of a secured creditor
under the Bankruptcy Laws of any applicable jurisdiction or any other applicable
law.

(c) Notwithstanding anything to the contrary contained herein, any Notes Agent,
any Notes Claimholder, the ABL Agent and any ABL Claimholder may:

(i) file a claim or statement of interest with respect to, in the case of any
Notes Agent or Notes Claimholder, its respective Notes Obligations or in the
case of the ABL Agent or any ABL Claimholder, the ABL Obligations; provided that
an Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor;

(ii) take any action (not adverse to the priority status of the Liens of any
Higher Priority Agent on the Notes Priority Collateral, or the rights of the
First-Lien Notes Claimholders (or any other Higher Priority Claimholder in
respect of the Notes Priority Collateral) to exercise rights, powers and/or
remedies in respect thereof, including those under Article VI) in order to
create, perfect, preserve or protect (but, subject to the provisions of
Section 3.3, not enforce) its Lien on any of the Notes Priority Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of such
respective Notes Claimholders or the ABL Claimholders, including any claims
secured by the Notes Priority Collateral, if any, in each case in accordance
with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency or Liquidation Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the

 

-35-



--------------------------------------------------------------------------------

Bankruptcy Laws of any applicable jurisdiction) and any pleadings, objections,
motions or agreements which assert rights or interests available to secured
creditors solely with respect to the ABL Priority Collateral of such respective
Notes Agent or Notes Claimholder of the ABL Agent or ABL Claimholder; provided,
however, the ABL Agent and any ABL Lender may not file any pleadings,
objections, motions or agreements which assert that the Notes Obligations should
not be Discharged and otherwise indefeasibly paid in full cash;

(v) vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments, objections and motions (including in support of
or opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement; provided, however, the ABL Agent and any ABL Lender may not vote on
any Plan of Reorganization, make other filings or make any arguments,
objections, and motions (including in support of or opposition to, as
applicable, the confirmation or approval of any Plan of Reorganization) that
does not Discharge the Notes Obligations or otherwise indefeasibly pay in full
in cash the Notes Obligations;

(vi) exercise any of its rights, powers, and/or remedies with respect to any of
the Notes Priority Collateral (A) after the termination of the respective Notes
Priority Collateral Standstill Period applicable to such respective Notes Agent
or ABL Agent to the extent permitted by Section 3.2(a)(i) and (B) in respect of
the ABL Agent only, Section 3.3; and

(vii) take any action permitted to be taken by the ABL Agent or the ABL
Claimholders described in clauses (i) through (viii) of the definition of
“Enforcement”.

The Second-Lien Notes Agent, on behalf of the Second-Lien Claimholders, agrees
that no Second-Lien Claimholder will take or receive any Notes Priority
Collateral (including Proceeds) in connection with the exercise of any right or
remedy (including set-off) with respect to any Notes Priority Collateral in its
capacity as a creditor in violation of this Agreement. Without limiting the
generality of the foregoing, unless and until the Discharge of First-Lien Notes
Obligations has occurred, except as expressly provided in Sections 3.2(a)(i),
3.2(c), 3.3, 3.4 and 6.7, the sole right of the Second-Lien Notes Agent and the
Second-Lien Notes Claimholders with respect to the Notes Priority Collateral is
to hold a Lien on such Collateral pursuant to the Notes Security Documents
relating to the Second-Lien Notes Obligations for the period and to the extent
granted therein and to receive a share of the Proceeds thereof, if any, in
accordance with Section 4.1.

The Third-Lien Notes Agent, on behalf of the Third-Lien Notes Claimholders,
agrees that no Third-Lien Notes Claimholder will take or receive any Notes
Priority Collateral (including Proceeds) in connection with the exercise of any
right or remedy (including set-off) with respect to any Notes Priority
Collateral in its capacity as a creditor in violation of this Agreement. Without
limiting the generality of the foregoing, unless and until the Discharge of
First-Lien Notes Obligations and the Discharge of Second-Lien Notes Obligations
has occurred, except as expressly provided in Sections 3.2(a)(i), 3.2(c), 3.3,
3.4 and 6.7, the sole right of the Third-Lien Notes Agent and the Third-Lien
Notes Claimholders with respect to the Notes Priority Collateral

 

-36-



--------------------------------------------------------------------------------

is to hold a Lien on such Collateral pursuant to the Notes Security Documents
relating to the Third-Lien Notes Obligations for the period and to the extent
granted therein and to receive a share of the Proceeds thereof, if any, in
accordance with Section 4.1.

The ABL Agent, on behalf of the ABL Claimholders, agrees that no ABL Claimholder
will take or receive any Notes Priority Collateral (including Proceeds) in
connection with the exercise of any right or remedy (including set-off) with
respect to any Notes Priority Collateral in its capacity as a creditor in
violation of this Agreement. Without limiting the generality of the foregoing,
unless and until the Discharge of All Notes Obligations in respect of each of
the First-Lien Notes Obligations, the Second-Lien Notes Obligations and the
Third-Lien Notes Obligations has occurred, except as expressly provided in
Sections 3.2(a)(i), 3.2(c), 3.3, 3.4 and 6.7, the sole right of the ABL Agent
and the ABL Claimholders with respect to the Notes Priority Collateral is to
hold a Lien on such Collateral pursuant to the ABL Security Documents for the
period and to the extent granted therein and to receive a share of the Proceeds
thereof, if any, in accordance with Section 4.1.

(d) Except as otherwise specifically set forth in Sections 3.2(a) and 3.4 and
Article VI, the Second-Lien Notes Agent, the Second Lien Notes Claimholders, the
Third-Lien Notes Agent, the Third-Lien Notes Claimholders, the ABL Agent and the
ABL Claimholders with respect to the Notes Priority Collateral, may exercise
rights and remedies as unsecured creditors against any Grantor and subject to
Section 3.1, may exercise rights and remedies with respect to the ABL Priority
Collateral, in each case, in accordance with the terms of their respective Notes
Documents or the ABL Loan Documents and applicable law; provided, however, that
in the event that any of the foregoing Agents or Claimholders becomes a judgment
Lien creditor in respect of Notes Priority Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the ABL
Obligations or the applicable Notes Obligations, such judgment Lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the Notes Obligations) as the other Liens respectively securing the
Second-Lien Notes Obligations, the Third-Lien Notes Obligations or the ABL
Obligations are subject to this Agreement.

(e) Except as provided in Section 5.3(d), nothing in this Agreement shall
prohibit the receipt by the Second-Lien Notes Agent, the Second Lien Notes
Claimholders, the Third-Lien Notes Agent, the Third-Lien Notes Claimholders, the
ABL Agent or any ABL Claimholders of the required payments of interest,
principal and other amounts owed in respect of their respective Notes
Obligations or the ABL Obligations so long as such receipt is not the direct or
indirect result of the exercise by any such Agent or any such Claimholders of
rights or remedies as a secured creditor (including set-off) with respect to
Notes Priority Collateral or enforcement in contravention of this Agreement of
any Lien held by any of them. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the First-Lien Notes Agent or the
First-Lien Notes Claimholders may have against the Grantors under the Notes
Documents applicable to the First-Lien Notes Obligations.

3.3. Collateral Access Rights.

(a) The ABL Agent and each Notes Agent agree not to commence Enforcement until
an Enforcement Notice has been given to each of the other Agents. Subject to the
provisions

 

-37-



--------------------------------------------------------------------------------

of Sections 3.1 and 3.2, any Agent may join in any judicial proceedings
commenced by another Agent to enforce Liens on the Collateral, provided that no
Agent, nor the other ABL Claimholders or the other Notes Claimholders, as
applicable, shall interfere with the Enforcement actions of another Agent with
respect to Collateral in which such party has the priority Lien in accordance
with Section 2.1 and Section 2.2. If either the ABL Agent or the First-Lien
Notes Agent (in any case as described in this sentence, an “Access Agent”)
becomes a party to a landlord waiver or bailee’s letter or similar agreement
(“Access Agreement”) with respect to any assets of the Parent or its
Subsidiaries, but the other Agent (“Non-Access Agent”) is not a party to such
Access Agreement or a similar Access Agreement with respect to such assets, then
the Access Agent shall promptly notify the Non-Access Agent in writing of that
fact and, notwithstanding the rights conferred on the Access Agent under such
Access Agreement, the Access Agent shall only exercise rights under such Access
Agreement with respect to (i) ABL Priority Collateral if the Access Agent in
respect of the respective subject Access Agreement is the ABL Agent or
(ii) Notes Priority Collateral if the Access Agent in respect of the respective
subject Access Agreement is the First-Lien Notes Agent; provided that (A) at the
request of the Non-Access Agent, the Access Agent may, in its sole discretion,
exercise rights under such Access Agreement with respect to the priority
Collateral of the Non-Access Agent; and (B) the foregoing terms of this sentence
shall apply to and bind each successive Higher Priority Agent that is an Access
Agent in relation to the ABL Priority Collateral or Notes Priority Collateral
respectively as if such Agent were named in the preceding terms of this sentence
as applicable until Discharge of all Higher Priority Obligations in relation to
the applicable ABL Priority Collateral or Notes Priority Collateral respectively
covered by the above-described terms of access under any particular Access
Agreement so as to effectuate compliance and consistency with the intent of
preceding terms of this sentence.

(b) If any Notes Agent, or any agent or representative of any Notes Agent, or
any receiver, shall, after any Notes Default, obtain possession or physical
control of any of the Mortgaged Premises, such Notes Agent shall promptly notify
the ABL Agent in writing of that fact, and the ABL Agent shall, within ten
(10) Business Days thereafter, notify such Notes Agent in writing as to whether
the ABL Agent desires to exercise access rights under this Agreement. In
addition, if the ABL Agent, or any agent or representative of the ABL Agent, or
any receiver, shall obtain possession or physical control of any of the
Mortgaged Premises or any of the tangible Notes Priority Collateral located on
any premises other than a Mortgaged Premises, following the delivery to such
Note Agent of an Enforcement Notice, then the ABL Agent shall promptly notify
such Note Agent in writing that the ABL Agent is exercising its access rights
under this Agreement under either circumstance. Upon delivery of such notice by
the ABL Agent to such Notes Agent, the parties shall confer in good faith to
coordinate with respect to the ABL Agent’s exercise of such access rights.
Consistent with the definition of “Access Period,” access rights will apply to
differing parcels of Mortgaged Premises at differing times, in which case, a
differing Access Period will apply to each such property. References to the
Notes Agent in this Section 3.3 shall be deemed to be references to the Notes
Agent then having controlling rights as a secured creditor in accordance with
Sections 2.1, 3.2(b) and 6.1.

(c) During any pertinent Access Period, the ABL Agent and its agents,
representatives and designees shall have an irrevocable, non-exclusive right to
have access to, and a rent-free right to use, the Notes Priority Collateral for
the purpose of (i) copying, using, or

 

-38-



--------------------------------------------------------------------------------

preserving any and all information relating to any of the ABL Priority
Collateral, (ii) arranging for and effecting the sale or disposition of ABL
Priority Collateral located on such parcel, (iii) selling (by public auction,
private sale or a “store closing”, “going out of business” or similar sale,
whether in bulk, in lots or to customers in the ordinary course of business or
otherwise and which sale may include augmented Inventory of the same type sold
in any Grantor’s business), and (iv) storing or otherwise dealing with the ABL
Priority Collateral, in each case without interference by any Notes Agent or any
Notes Claimholder or liability (except as and to the extent specifically set
forth below in this Section 3.3(c)) to any Notes Agent or any Notes Claimholder.
During any such Access Period, the ABL Agent and its representatives (and
persons employed on their behalf), may continue to operate, service, maintain,
process and sell the ABL Priority Collateral, as well as to engage in bulk sales
of ABL Priority Collateral. The ABL Agent shall take proper and reasonable care
under the circumstances of any Notes Priority Collateral that is used by the ABL
Agent during the Access Period and repair and replace any damage (ordinary
wear-and-tear excepted) caused by the ABL Agent or its agents, representatives
or designees, and the ABL Agent shall comply with all applicable laws in all
material respects in connection with its use or occupancy of the Notes Priority
Collateral. The ABL Agent and the ABL Claimholders shall reimburse the
applicable Notes Agent and the Notes Claimholders for any injury or damage to
Persons or property (ordinary wear-and-tear excepted) caused by the acts or
omissions of Persons under its control; provided, however, that the ABL Agent
and the ABL Claimholders will not be liable for any diminution in the value of
the Mortgaged Premises caused by the absence of the ABL Priority Collateral
therefrom. In no event shall the ABL Claimholders or the ABL Agent have any
liability to any Notes Claimholders and/or to any Notes Agent hereunder as a
result of any condition (including any environmental condition, claim or
liability) on or with respect to the Notes Priority Collateral existing prior to
the date of the exercise by the ABL Agent of its rights under this Agreement.
The ABL Agent and each applicable Notes Agent shall cooperate and use reasonable
efforts to ensure that their activities during the Access Period as described
above do not interfere materially with the activities of the other as described
above, including the right of the applicable Notes Agent to show the Notes
Priority Collateral to prospective purchasers and to ready the Notes Priority
Collateral for sale.

(d) Consistent with the definition of the term “Access Period,” if any order or
injunction is issued or stay is granted or is otherwise effective by operation
of law that prohibits the ABL Agent from exercising any of its rights hereunder,
then the Access Period granted to the ABL Agent under this Section 3.3 shall be
stayed during the period of such prohibition and shall continue thereafter
consistent with the definition of the term “Access Period”. No Notes Agent shall
foreclose or otherwise sell or dispose of any of the Notes Priority Collateral
during the Access Period, unless the buyer agrees in writing to acquire the
Notes Priority Collateral subject to the terms of Section 3.3 of this Agreement
and agrees therein to comply with the terms of this Section 3.3, and the rights
of the ABL Agent and the ABL Claimholders under this Section 3.3 during the
Access Period shall continue notwithstanding such foreclosure, sale or other
disposition by any Notes Agent; provided, however, that the ABL Agent and the
applicable Notes Agent shall confer in good faith, prior to and (if not
theretofore resolved to the satisfaction of the ABL Agent) after any
foreclosure, sale or other disposition, to determine the method for satisfying
the access rights of the ABL Agent under this Section 3.3 and if the ABL Agent
shall be satisfied (in its sole discretion) that it has or will have adequate
access rights, then the ABL Agent shall promptly agree in a separate writing to
waive any access rights beyond those rights that are satisfactory to the ABL
Agent as aforesaid.

 

-39-



--------------------------------------------------------------------------------

(e) The ABL Agent and the ABL Claimholders shall have the right to bring an
action to enforce their rights under this Section 3.3, including, without
limitation, an action seeking possession of the applicable Collateral and/or
specific performance of this Section 3.3.

3.4. Set-Off and Tracing of and Priorities in Proceeds. Each Notes Agent, on
behalf of the respective Notes Claimholders, and the ABL Agent, on behalf of the
ABL Claimholders, acknowledges and agrees that, to the extent of any exercise of
rights of set-off in accordance with this Agreement against any ABL Priority
Collateral or Notes Priority Collateral, the amount of such set-off shall be
held and distributed pursuant to Section 4.1. Each Notes Agent, on behalf of the
respective Notes Claimholders, acknowledges and agrees that, to the extent such
Notes Agent or any such Notes Claimholder exercises its rights of set-off in
accordance with this Agreement against any Notes Priority Collateral, the amount
of such set-off shall be held and distributed pursuant to Section 4.1. The ABL
Agent, for itself and on behalf of the ABL Claimholders, and each Notes Agent,
for itself and on behalf of the respective Notes Claimholders, further agree
that prior to issuance of an Enforcement Notice by any Agent, ABL Claimholder or
Notes Claimholder, or the commencement of any Insolvency or Liquidation
Proceeding, any Proceeds of Collateral, whether or not deposited under Account
Agreements, which are used by any Grantor to acquire other property which is
Collateral shall not (solely as among the Agents, the ABL Claimholders and the
Notes Claimholders) be treated as Proceeds of Collateral for purposes of
determining the relative priorities in the Collateral which was so acquired. In
addition, unless and until the Discharge of ABL Obligations occurs, subject to
Section 4.2, each Notes Agent and the Notes Claimholders each hereby consents to
the application, prior to the receipt by the ABL Agent of an Enforcement Notice
issued by the applicable Notes Agent, of cash or other Proceeds of Collateral,
deposited under Account Agreements to the repayment of ABL Obligations pursuant
to the ABL Loan Documents.

 

IV. PAYMENTS.

4.1. Application of Proceeds.

(a) (i) So long as the Discharge of ABL Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, (A) all ABL Priority Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such ABL
Priority Collateral upon the exercise of remedies or other Enforcement by any
Agent or any ABL Claimholders or Notes Claimholders, shall be delivered to the
ABL Agent and shall be applied or further distributed by the ABL Agent to or on
account of the ABL Obligations in such order, if any, as specified in the
relevant ABL Loan Documents or as a court of competent jurisdiction may
otherwise direct and (B) all ABL Priority Collateral consisting of Accounts
shall be deemed to be sold or disposed of at a valuation equal to the face
amount of each such Account.

(ii) Upon the Discharge of ABL Obligations, the ABL Agent shall deliver to the
First-Lien Notes Agent any Collateral and Proceeds of Collateral received or
delivered to it pursuant to the preceding sentence, in the same form as
received, with

 

-40-



--------------------------------------------------------------------------------

any necessary endorsements, to be applied by the First-Lien Notes Agent to the
First-Lien Notes Obligations in such order as specified in the First-Lien Notes
Documents or as a court of competent jurisdiction may otherwise direct.

(iii) Upon the Discharge of First-Lien Notes Obligations, the First-Lien Notes
Agent shall deliver to the Second-Lien Notes Agent any Collateral and Proceeds
of Collateral received or delivered to it pursuant to the preceding sentence, in
the same form as received, with any necessary endorsements, to be applied by the
Second-Lien Notes Agent to the Second-Lien Notes Obligations in such order as
specified in the Second-Lien Notes Documents or as a court of competent
jurisdiction may otherwise direct.

(iv) Upon the Discharge of Second-Lien Notes Obligations, the Second-Lien Notes
Agent shall deliver to the Third-Lien Notes Agent any Collateral and Proceeds of
Collateral received or delivered to it pursuant to the preceding sentence, in
the same form as received, with any necessary endorsements, to be applied by the
Third-Lien Notes Agent to the Third-Lien Notes Obligations in such order as
specified in the Third-Lien Notes Documents or as a court of competent
jurisdiction may otherwise direct.

(b) (i) So long as the Discharge of First-Lien Notes Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, all Notes Priority Collateral or Proceeds
thereof received in connection with the sale or other disposition of, or
collection on, such Notes Priority Collateral upon the exercise of remedies or
other Enforcement by any Agent or any Notes Claimholders or ABL Claimholders,
shall be delivered to the First-Lien Notes Agent and shall be applied by the
First-Lien Notes Agent to the First-Lien Notes Obligations in such order as
specified in the First-Lien Notes Documents or as a court of competent
jurisdiction may otherwise direct.

(ii) Upon the Discharge of First-Lien Notes Obligations, the First-Lien Notes
Agent shall deliver to the Second-Lien Notes Agent any Collateral and Proceeds
of Collateral received or delivered to it pursuant to the preceding sentence, in
the same form as received, with any necessary endorsements to be applied by the
Second-Lien Notes Agent to the Second-Lien Notes Obligations in such order as
specified in the Second-Lien Notes Documents or as a court of competent
jurisdiction may otherwise direct.

(iii) Upon the Discharge of Second-Lien Notes Obligations, the Second-Lien Notes
Agent shall deliver to the Third-Lien Notes Agent any Collateral and Proceeds of
Collateral received or delivered to it pursuant to the preceding sentence, in
the same form as received, with any necessary endorsements to be applied by the
Third-Lien Notes Agent to the Third-Lien Notes Obligations in such order as
specified in the Third-Lien Notes Documents or as a court of competent
jurisdiction may otherwise direct.

(iv) Upon the Discharge of Third-Lien Notes Obligations, the Third-Lien Notes
Agent shall deliver to the ABL Agent any Collateral and Proceeds of Collateral
received or delivered to it pursuant to the preceding sentence, in the same form
as received, with any necessary endorsements to be applied by the ABL Agent to
the ABL Obligations in such order as specified in the ABL Security Documents
relating to the ABL Obligations or as a court of competent jurisdiction may
otherwise direct.

 

-41-



--------------------------------------------------------------------------------

4.2. Payments Over in Violation of Agreement. So long as neither the Discharge
of ABL Obligations nor the Discharge of All Notes Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, any Collateral (including assets or Proceeds subject to
Liens referred to in the final sentence of Section 2.3) received by any Agent or
any Notes Claimholders or ABL Claimholders in connection with the exercise of
any right, power, or remedy (including set-off) relating to the Collateral in
contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the appropriate Agent for the benefit of the appropriate
Notes Claimholders or the ABL Claimholders, as applicable, in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The foregoing terms of this Section 4.2 shall
apply to and bind each successive Higher Priority Agent in relation to the ABL
Priority Collateral or Notes Priority Collateral respectively (as if such Agent
were named in the preceding sentences of this Section 4.2) as applicable until
Discharge of all Higher Priority Obligations in relation to the applicable ABL
Priority Collateral or Notes Priority Collateral respectively so as to
effectuate compliance and consistency with the applicable order of Liens
priority set forth in this Agreement. Each Agent is hereby authorized by the
other Agents to make any such endorsements as agent for the other appropriate
Agent or any appropriate Notes Claimholders or ABL Claimholders, as applicable.
This authorization is coupled with an interest and is irrevocable until the
Discharge of ABL Obligations and Discharge of All Notes Obligations.

4.3. Application of Payments. Subject to the other terms of this Agreement, all
payments received by (a) the ABL Agent or the ABL Claimholders may be applied,
reversed and reapplied, in whole or in part, to the ABL Obligations to the
extent provided for in the ABL Loan Documents; (b) the First-Lien Notes Agent or
the First-Lien Notes Claimholders may be applied, reversed and reapplied, in
whole or in part, to the First-Lien Notes Obligations to the extent provided for
in the First-Lien Notes Documents; (c) the Second-Lien Notes Agent or the
Second-Lien Notes Claimholders may be applied, reversed and reapplied, in whole
or in part, to the Second-Lien Notes Obligations to the extent provided for in
the Second-Lien Notes Documents; and (d) the Third-Lien Notes Agent or the
Third-Lien Notes Claimholders may be applied, reversed and reapplied, in whole
or in part, to the Third-Lien Notes Obligations to the extent provided for in
the Third-Lien Notes Documents.

4.4. Revolving Nature of ABL Obligations. Each Notes Agent, on behalf of its
respective Notes Claimholders, acknowledges and agrees that the ABL Credit
Agreement includes a revolving commitment and that the amount of the ABL
Obligations that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed.

 

V. OTHER AGREEMENTS.

5.1. Releases.

(a) (i) If, in connection with (A) any exercise of remedies or Enforcement
(including as provided for in Section 3.1(b) or Section 6.8(a)), or (B) any
sale, transfer or other

 

-42-



--------------------------------------------------------------------------------

disposition of all or any portion of the ABL Priority Collateral (other than in
connection with a Refinancing as described in Section 5.5), so long as, in the
case of this clause (B), such sale, transfer or other disposition is then not
prohibited by the ABL Loan Documents (or consented to by the requisite ABL
Lenders) and by any of the Notes Documents (or consented to by the requisite
Noteholders under the applicable Notes Documents), irrespective of whether an
ABL Default has occurred and is continuing, the ABL Agent, on behalf of any of
the ABL Claimholders, releases any of its Liens on any part of the ABL Priority
Collateral, then the Liens, if any, of each Notes Agent, for the benefit of each
Notes Claimholders, on the Collateral sold or disposed of in connection
therewith, shall be automatically, unconditionally and simultaneously released;
provided that, to the extent the Proceeds of such ABL Priority Collateral are
not applied to reduce ABL Obligations, each Notes Agent shall retain a Lien on
such Proceeds in accordance with the terms of this Agreement. Each Notes Agent,
on behalf of the Notes Claimholders, promptly shall execute and deliver to the
ABL Agent or such Grantor such termination statements, releases and other
documents as the ABL Agent or such Grantor may request in writing to effectively
confirm such release. Following Discharge of the ABL Obligations, the rights of
the ABL Agent under this Section 5.1(a)(i) shall become rights of the Agent
representing the next Higher Priority Obligations in respect of ABL Priority
Collateral and seriatim thereafter following Discharge of each successive class
of Higher Priority Obligations in respect of ABL Priority Collateral.

(ii) If, in connection (A) with any exercise of remedies or Enforcement
(including as provided for in Sections 3.2(b) or Section 6.8(b)), or (B) any
sale, transfer or other disposition of all or any portion of the Notes Priority
Collateral (other than in connection with a Refinancing as described in
Section 5.5), so long as, in the case of this clause (B), such sale, transfer or
other disposition is then not prohibited by any of the Notes Documents (or
consented to by the requisite Noteholders under the applicable Notes Documents)
and by the ABL Loan Documents (or consented to by the requisite ABL Lenders),
irrespective of whether a Notes Default under the First-Lien Notes Documents has
occurred and is continuing, the First-Lien Notes Agent, on behalf of any of the
Notes Claimholders, releases any of its Liens on any part of the Notes Priority
Collateral, then the Liens, if any, of the other Notes Agents for the benefit of
their respective Notes Claimholders and of the ABL Agent, for the benefit of the
ABL Claimholders, on the Collateral sold or disposed of in connection therewith,
shall be automatically, unconditionally and simultaneously released; provided
that the provisions of Section 3.3 shall continue, to the extent such Section is
applicable at the time of such sale, transfer or other disposition; provided
further that, to the extent the Proceeds of such Notes Priority Collateral are
not applied to reduce First-Lien Notes Obligations, the other Notes Agents and
the ABL Agent shall retain a Lien on such Proceeds in accordance with the terms
of this Agreement. The other Notes Agents on behalf of their respective Notes
Claimholders and the ABL Agent, on behalf of the ABL Claimholders, promptly
shall execute and deliver to the First-Lien Notes Agent or such Grantor such
termination statements, releases and other documents as the First-Lien Notes
Agent or such Grantor may request to effectively confirm such release. Following
Discharge of the First-Lien Notes Obligations, the rights of the First-Lien
Notes Agent under this Section 5.1(a)(ii) shall become rights of the Agent
representing the next Higher Priority Obligations in respect of Notes Priority
Collateral, and seriatim thereafter following Discharge of each successive class
of Higher Priority Obligations in respect of Notes Priority Collateral.

 

-43-



--------------------------------------------------------------------------------

(b) Until the Discharge of ABL Obligations and Discharge of All Notes
Obligations shall occur, the ABL Agent, on behalf of the ABL Claimholders, and
each Notes Agent, on behalf of its respective Notes Claimholders, as applicable,
hereby irrevocably constitutes and appoints each of the other Agents and any
officer or agent of each of the other Agents, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of each of the other Agents or such holder or
in each Agent’s own name, from time to time in such Agent’s discretion exercised
in good faith, for the purpose of carrying out the terms of this Section 5.1, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this
Section 5.1, including any endorsements or other instruments of transfer or
release.

(c) Until the Discharge of ABL Obligations and Discharge of All Notes
Obligations shall occur, to the extent that the Agents or the ABL Claimholders
or the Notes Claimholders (i) have released any Lien on Collateral and such Lien
is later reinstated or (ii) obtain any new Liens from any Grantor or any Grantor
takes any action to perfect a Lien, then, in accordance with Section 2.3, the
Grantors shall grant or perfect a Lien on any such Collateral, subject to the
Lien priority provisions of this Agreement, to the other Agents, for the benefit
of the ABL Claimholders or appropriate Notes Claimholders, as applicable.

5.2. Insurance.

(a) Unless and until the Discharge of ABL Obligations and subject to the terms
of, and the rights of the Grantors under, the ABL Loan Documents, the ABL Agent,
on behalf of the ABL Claimholders, shall have the sole and exclusive right to
adjust settlement for any insurance policy covering the ABL Priority Collateral
in the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting such Collateral. Until the Discharge of ABL Obligations has occurred,
(i) all Proceeds of any such policy and any such award (or any payments with
respect to a deed in lieu of condemnation) if in respect of the ABL Priority
Collateral and to the extent required by the ABL Loan Documents shall be paid to
the ABL Agent for the benefit of the ABL Claimholders pursuant to the terms of
the ABL Loan Documents (including, without limitation, for purposes of cash
collateralization of letters of credit) and thereafter, if the Discharge of ABL
Obligations has occurred, and subject to the rights of the Grantors under the
Notes Security Documents, seriatim thereafter in full to the Agent representing
the next successive Higher Priority Obligations in relation to the ABL Priority
Collateral for the benefit of the Claimholders of such respective Higher
Priority Obligations to the extent required under the Notes Security Documents
relating to such respective Higher Priority Obligations until Discharged, and
then, to the extent no Notes Obligations are outstanding, to the owner of the
subject property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct, and (ii) if any Notes Agent or any
Notes Claimholders shall, at any time, receive any Proceeds of any such
insurance policy or any such award or payment with respect to ABL Priority
Collateral in contravention of this Agreement, it shall segregate and hold in
trust and forthwith pay such Proceeds over to the ABL Agent in accordance with
the terms of Section 4.2, or if the ABL Obligations have been Discharged, to the
next Higher Priority Agent in relation to ABL Priority Collateral.

 

-44-



--------------------------------------------------------------------------------

(b) Unless and until the Discharge of First-Lien Notes Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the First-Lien
Notes Documents, (i) the First-Lien Notes Agent, on behalf of the First-Lien
Notes Claimholders, shall have the sole and exclusive right to adjust settlement
for any insurance policy covering the Notes Priority Collateral in the event of
any loss thereunder and to approve any award granted in any condemnation or
similar proceeding (or any deed in lieu of condemnation) affecting such
Collateral; (ii) all Proceeds of any such policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of the
Notes Priority Collateral and to the extent required by the First-Lien Notes
shall be paid to the First-Lien Notes Agent for the benefit of the First-Lien
Notes Claimholders pursuant to the terms of the First-Lien Notes Documents and
thereafter, if the Discharge of First-Lien Notes Obligations has occurred, and
subject to the rights of the Grantors under other Notes Documents or the ABL
Loan Documents, seriatim thereafter in full to the Agent representing the next
successive Higher Priority Obligations in relation to the Notes Priority
Collateral for the benefit of the Claimholders of such respective Higher
Priority Obligations to the extent required under the Notes Security Documents
or ABL Security Documents as applicable until Discharged, and then, to the
extent no Notes Obligations and ABL Obligations are outstanding, to the owner of
the subject property, such other Person as may be entitled thereto or as a court
of competent jurisdiction may otherwise direct, and (iii) if a Notes Agent, any
Notes Claimholders, the ABL Agent or any ABL Claimholders shall, at any time,
receive any Proceeds of any such insurance policy or any such award or payment
with respect to Notes Priority Collateral in contravention of this Agreement, it
shall segregate and hold in trust and forthwith pay such Proceeds over to the
First-Lien Notes Agent in accordance with the terms of Section 4.2, or if the
First-Lien Notes Obligations have been discharged, to the next Higher Priority
Agent in relation to Notes Priority Collateral.

(c) To effectuate the foregoing, and to the extent that the pertinent insurance
company agrees to issue such endorsements, the Agents shall each receive
separate lender’s loss payable endorsements naming themselves as loss payee and
additional insured, as their interests may appear, with respect to policies
which insure Collateral hereunder.

5.3. Amendments to ABL Loan Documents and Notes Documents; Refinancing.

(a) Subject to Sections 5.3(d) and 5.3(e), the ABL Loan Documents and Notes
Documents may be amended, restated, supplemented or otherwise modified in
accordance with their terms, all without affecting the Lien subordination or
other provisions of this Agreement. The ABL Obligations may be Refinanced
without notice to, or the consent of any Notes Agent or any Notes Claimholders
and without affecting the Lien subordination or other provisions of this
Agreement, and the respective Notes Obligations may be Refinanced without notice
to, or consent of, the ABL Agent or the ABL Claimholders or any other Notes
Agent or Notes Claimholders and without affecting the Lien subordination and
other provisions of this Agreement so long as such Refinancing is on terms and
conditions that would not violate the Notes Documents or the ABL Loan Documents,
each as in effect on the date hereof (or, if less restrictive to the Company, as
in effect on the date of such amendment or Refinancing); provided, however,
that, in each case, the lenders or holders of such Refinancing debt bind
themselves in a writing addressed to each other Agent and the related
Claimholders, as applicable, to the terms of this Agreement; provided further,
however, that, if such Refinancing debt is secured by a Lien on any Collateral
the holders of such Refinancing debt shall be deemed bound by the terms hereof
regardless of whether or not

 

-45-



--------------------------------------------------------------------------------

such writing is provided. For the avoidance of doubt, the sale or other transfer
of Indebtedness is not restricted by this Agreement but the provisions of this
Agreement shall be binding on all holders of ABL Obligations and Notes
Obligations.

(b) [Reserved].

(c) Subject to Sections 5.3(d) and 5.3(e), each Agent shall each use good faith
efforts to notify the other Agents, in writing, of any written amendment or
modification to its respective ABL Loan Documents and Notes Documents, but the
failure to do so shall not create a cause of action against the party failing to
give such notice or create any claim or right on behalf of any third party.

(d) Without the consent of each Notes Agent, the ABL Claimholders will not be
entitled to agree (and will not agree) to any amendment to or modification of
the ABL Loan Documents, whether in a Refinancing or otherwise, that is not
permitted by each Indenture as in effect on the date hereof (or, if less
restrictive to the ABL Claimholders, on the date of such amendment or
modification).

(e) Without the consent of the ABL Agent and each other Notes Agent, no Notes
Agent nor the related Notes Claimholders will be entitled to agree (and none
will agree) to any amendment to or modification of its respective Notes
Documents, whether in a Refinancing or otherwise, that is not permitted by the
ABL Credit Agreement as in effect on the date hereof and the other Indentures as
in effect on the date hereof (or, if less restrictive to the Notes Claimholders
then amending or modifying their Notes Documents, on the date of such amendment
or modification).

(f) So long as the Discharge of ABL Obligations has not occurred and so long as
the Discharge of All Notes Obligations has not occurred, each Notes Agent agrees
that each applicable Notes Security Document shall include the following
language (or similar language acceptable to the ABL Agent and to the First-Lien
Notes Agent): “Notwithstanding anything herein to the contrary, the liens and
security interests granted to [applicable Notes Agent], as Collateral Agent,
pursuant to this Agreement and the exercise of any right or remedy by
[applicable Notes Agent], as Collateral Agent hereunder, are subject to the
provisions of the Intercreditor Agreement dated as of October 5, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Wells Fargo Capital Finance, LLC, as ABL
Agent, [applicable Notes Agent], as Notes Agent, certain other “Agents” and the
Grantors (as defined in the Intercreditor Agreement) from time to time party
thereto. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”

(g) So long as the Discharge of All Notes Obligations has not occurred, the ABL
Agent agrees that each applicable ABL Security Document shall include the
following language (or similar language acceptable to the First-Lien Note
Agent): “Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Agent pursuant to this Agreement and the exercise of
any right or remedy by the Agent hereunder, are subject to the provisions of the
Intercreditor Agreement dated as of October 5, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among the

 

-46-



--------------------------------------------------------------------------------

Agent, as ABL Agent, [applicable Notes Agent], as Trustee and Collateral Agent,
as Notes Agent, certain other “Agents” and the Grantors (as defined in the
Intercreditor Agreement) from time to time party thereto. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”

5.4. Bailees for Perfection.

(a) Each Agent agrees to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or bailees)
to the extent that possession or control thereof is taken to perfect a Lien
thereon (such Collateral, which shall include without limitation Account
Agreements, Instruments and Capital Stock, being the “Pledged Collateral”) as
(i) in the case of the ABL Agent, the collateral agent for the ABL Claimholders
under the ABL Loan Documents or, in the case of any Notes Agent, the collateral
agent for the respective Notes Claimholders under the related Notes Documents
and (ii) gratuitous bailee for the benefit of and on behalf of the other Agents
(such bailment being intended, among other things, to satisfy the requirements
of Sections 8-301(a)(2) and 9-313(c) of the UCC) and any assignee solely for the
purpose of perfecting the security interest granted under the ABL Loan Documents
and the applicable Notes Documents, respectively, subject to the terms and
conditions of this Section 5.4. Each Notes Agent and the related Notes
Claimholders hereby appoint the ABL Agent as their gratuitous bailee for the
purposes of perfecting their security interest in all Deposit Accounts and
Securities Accounts of the Company and the Company’s Subsidiaries. The ABL Agent
hereby accepts such appointment and acknowledges and agrees that it shall act
for the benefit of and on behalf of each Notes Agent and the other related Notes
Claimholders under each Account Agreement and that any Proceeds received by the
ABL Agent under any Account Agreement shall be applied in accordance with
Article IV.

(b) No Agent shall have any obligation whatsoever to any other Agent or to any
other Claimholder to ensure that the Pledged Collateral is genuine or owned by
any of the Grantors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 5.4. The duties or responsibilities of the
respective Agents under this Section 5.4 shall be limited solely to holding the
Pledged Collateral as bailee in accordance with this Section 5.4 and delivering
the Pledged Collateral or Proceeds thereof upon a Discharge of ABL Obligations,
Discharge of First-Lien Notes Obligations, Discharge of Second-Lien Notes
Obligations or Discharge of Third-Lien Notes Obligations, as applicable, as
provided in paragraph (d) below, and each Agent and its related Claimholders
hereby releases each other Agent from any liability of any kind and waives any
right to make claim for any damages, costs or liabilities, by reason of or
arising out of the terms of Section 5.4(a).

(c) No Agent acting pursuant to this Section 5.4 shall have by reason of the ABL
Loan Documents, any of the Notes Documents, this Agreement or any other document
a fiduciary relationship in respect of any other Agent, any ABL Claimholder or
any Notes Claimholder.

(d) Upon the Discharge of ABL Obligations, the Discharge of First-Lien Notes
Obligations, Discharge of Second-Lien Notes Obligations or Discharge of
Third-Lien Notes

 

-47-



--------------------------------------------------------------------------------

Obligations, as applicable, the Agent under the ABL Credit Agreement or Note
Agreement, as applicable, that has been Discharged shall deliver the remaining
Pledged Collateral (if any) in its possession together with any necessary
endorsements, first, to the Agent representing the next Higher Priority
Obligation (below that of the delivering Agent) in relation to the item of ABL
Priority Collateral or Notes Priority Collateral then being delivered (as
applicable) to the extent such other Obligations remain outstanding, and second,
to the applicable Grantor to the extent the Discharge of ABL Obligations and the
Discharge of All Notes Obligations have occurred (in each case, so as to allow
such Person to obtain possession or control of such Pledged Collateral) or as
otherwise required by law. Each Agent further agrees to take all other action
reasonably requested by the other applicable Agent in connection with the other
applicable Agent obtaining a first-priority interest in the Collateral or as a
court of competent jurisdiction may otherwise direct. Notwithstanding anything
to the contrary contained in this Agreement, any obligation of any Agent, which
has been Discharged, to make any delivery to any other Agent under this
Section 5.4(d) or Section 5.5 is subject to (i) the order of any court of
competent jurisdiction, or (ii) any automatic stay imposed in connection with
any Insolvency or Liquidation Proceeding.

(e) Subject to the terms of this Agreement, (i) so long as the Discharge of ABL
Obligations has not occurred, the ABL Agent (after Discharge of the ABL
Obligations, seriatim, the Higher Priority Agent in respect of the ABL Priority
Collateral, in lieu of the ABL Agent or the Notes Agent based on the Liens
priority set forth in this Agreement) shall be entitled to deal with the Pledged
Collateral or Collateral within its “control” in accordance with the terms of
this Agreement and other ABL Loan Documents, but only to the extent that such
Collateral constitutes ABL Priority Collateral, as if the Liens of the Notes
Agents on behalf of the respective Notes Claimholders did not exist and, after
Discharge of the ABL Obligations, as if the Liens of any other Notes Agents on
behalf of Notes Claimholders having Liens priority ranking lower than that of
the Higher Priority Agent then entitled to act pursuant to this clause (i) did
not exist, and (ii) so long as the Discharge of First-Lien Notes Obligations has
not occurred, the First-Lien Notes Agent (after Discharge of the First-Lien
Notes Obligations, seriatim, the Higher Priority Agent in respect of the Notes
Priority Collateral, in lieu of the First-Lien Notes Agent or another Agent
based on the Liens priority set forth in this Agreement) shall be entitled to
deal with the Pledged Collateral or Collateral within its “control” in
accordance with the terms of this Agreement and other applicable Notes
Documents, but only to the extent that such Collateral constitutes Notes
Priority Collateral, as if the Liens of the ABL Agent on behalf of the ABL
Claimholders did not exist and as if the Liens of any other Notes Agents on
behalf of Notes Claimholders having Liens priority ranking lower than that of
the Higher Priority Agent then entitled to act pursuant to this clause (ii) did
not exist.

5.5. When Discharge of ABL Obligations and Discharge of Notes Obligations Deemed
to Not Have Occurred. If at any time after the Discharge of ABL Obligations or a
Discharge of particular Notes Obligations, the Company shall enter into any
Permitted Refinancing of any ABL Obligation or Notes Obligation, as applicable,
then such Discharge of ABL Obligations or the Discharge of particular Notes
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (other than with respect to any actions taken as a result of
the occurrence of such first Discharge of ABL Obligations or the Discharge of
particular Notes Obligations in order to effectuate such discharge among (i) the
agent(s) and other claimholders under the facility to be discharged, (ii) the
agents and other claimholders

 

-48-



--------------------------------------------------------------------------------

under the new facility, and (iii) the Company and the Company’s Subsidiaries),
and, from and after the date on which the New Debt Notice is delivered to the
appropriate Agent in accordance with the next sentence, the obligations under
such Permitted Refinancing shall automatically be treated as ABL Obligations or
Notes Obligations (of the same class of Notes Obligations so Refinanced) for all
purposes of this Agreement, as applicable, including for purposes of the Lien
priorities and rights in respect of Collateral set forth herein, and the ABL
Agent or respective Notes Agent, as applicable, under such new ABL Loan
Documents or respective Notes Documents, as applicable, shall be the ABL Agent
or respective Notes Agent, as applicable, for all purposes of this Agreement.
Upon receipt of a notice (substantially in the form attached to this Agreement
as Exhibit B, the “New Debt Notice”) stating that the Company has entered into
new ABL Loan Documents or new Notes Documents (which notice shall include a
complete copy of the relevant new documents and provide the identity of the new
Agent, such agent, the “New Agent”), the other Agents and the New Agent shall
promptly (a) enter into a joinder hereto, substantially in the form attached
hereto as Exhibit A, such documents and agreements (including amendments or
supplements to this Agreement) as the Company or such New Agent shall reasonably
request in order to provide to the New Agent the rights contemplated hereby, in
each case consistent in all material respects with the then terms of this
Agreement based on the Lien priorities and related rights and obligations
previously held by the former Agent replaced by such New Agent and (b) deliver
to the New Agent (if appropriate, based on the Lien priorities and related
rights and obligations previously held by the former Agent replaced by such New
Agent) any Pledged Collateral held by it together with any necessary
endorsements (or otherwise allow the New Agent to obtain control of such Pledged
Collateral (if appropriate, based on the Lien priorities and related rights and
obligations previously held by the former Agent replaced by such New Agent)). In
accordance with Section 5.3(a), the New Agent shall agree in a writing addressed
to the other Agents and the ABL Claimholders or the other Notes Claimholders, as
applicable, to be bound by the terms of this Agreement.

5.6. Certain Dispositions and Covenants Prior to Enforcement. Notwithstanding
any provision contained herein to the contrary but subject to the limitations
set forth in Sections 5.3(d) and (e), prior to delivery of an Enforcement Notice
in accordance with the terms of this Agreement, the rights of each Agent (and
the respective Claimholders for which it acts as described in this Agreement)
relating to dispositions of Collateral and negative covenants in respect thereof
are not governed by the terms of this Intercreditor Agreement but instead are
and shall be governed (a) by the ABL Loan Documents as between the Grantors and
the ABL Claimholders, (b) by the First-Lien Notes Documents as between the
Grantors and the First-Lien Notes Claimholders, (c) by the Second-Lien Notes
Documents as between the Grantors and the Second-Lien Notes Claimholders, and
(d) by the Third-Lien Notes Documents as between the Grantors and the Third-Lien
Notes Claimholders.

 

VI. INSOLVENCY OR LIQUIDATION PROCEEDINGS.

6.1. Finance Issues.

(a) Each Notes Agent, on behalf of its respective Notes Claimholders, hereby
agrees that, until the Discharge of ABL Obligations has occurred, if any Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the ABL Agent
shall desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code) constituting

 

-49-



--------------------------------------------------------------------------------

ABL Priority Collateral or to permit any Grantor to obtain financing, whether
from the ABL Claimholders or any other Person under Section 364 of the
Bankruptcy Code or any similar Bankruptcy Law secured by a Lien on ABL Priority
Collateral and with a superpriority administrative expense claim against such
Grantor (collectively, “ABL DIP Financing”), then no Notes Claimholder will be
entitled to raise (and no Notes Claimholder will raise or support any Person in
raising), but instead shall be deemed to have hereby irrevocably and absolutely
waived, any objection to, and shall not otherwise in any manner be entitled to
oppose or will oppose or support any Person in opposing, such Cash Collateral
use or ABL DIP Financing (including, except as expressly provided in this
Article VI, that the Notes Claimholders are entitled to adequate protection of
their interest in the ABL Priority Collateral as a condition thereto) so long as
such Cash Collateral use or ABL DIP Financing meets the following requirements:
(i) subject to the Liens arising under the ABL DIP Financing, each Notes Agent
is permitted to seek as adequate protection a replacement Lien, for the benefit
of the respective Notes Claimholders, on the ABL Priority Collateral, with such
replacement Liens to be junior and subordinate in priority to the adequate
protection replacement Liens of the ABL Agent and ABL Lenders (with such Lien of
the First-Lien Notes Agent being immediately followed in priority by a Lien of
the Second-Lien Notes Agent and, thereafter, by a Lien of the Third-Lien Notes
Agent), (ii) to the extent that the ABL Agent is granted adequate protection in
the form of a Lien on the ABL Priority Collateral arising after the commencement
of the Insolvency or Liquidation Proceeding, each Notes Agent is permitted to
seek as adequate protection a Lien on the ABL Priority Collateral junior and
subordinate in priority to the adequate protection Lien of the ABL Agent and ABL
Lenders arising after the commencement of the Insolvency or Liquidation
Proceeding (with such Lien of the First-Lien Notes Agent being immediately
followed in priority by a Lien of the Second-Lien Notes Agent and, thereafter,
by a Lien of the Third-Lien Notes Agent), (iii) to the extent that the ABL Agent
is granted adequate protection in the form of an administrative expense claim
against any Grantor, each Notes Agent is permitted to seek as adequate
protection an administrative expense claim, with such claims to be junior and
subordinate in priority to the adequate protection claims of the ABL Agent and
ABL Lenders (and with such claims of the First-Lien Notes Agent being
immediately followed in priority by a claim of the Second-Lien Notes Agent and,
thereafter, by a claim of the Third-Lien Notes Agent), (iv) the terms of the
Cash Collateral use or the ABL DIP Financing do not require a Lien on the Notes
Priority Collateral (unless such ABL DIP Financing is provided to such Grantor
with the consent of the First-Lien Notes Agent), (v) the terms of such ABL DIP
Financing or use of Cash Collateral do not require any Grantor to seek approval
for any Plan of Reorganization that is inconsistent with this Agreement, and
(vi) any superpriority administrative expense claim arising under the ABL DIP
Financing against any Grantor shall be pari passu to any superpriority
administrative expenses claim arising under the Notes DIP Financing. Each Notes
Agent shall be required to subordinate and will subordinate its adequate
protection Liens in the ABL Priority Collateral and adequate protection claims
in relation thereto to the Liens securing, and claims granted in respect of,
such ABL DIP Financing (and all obligations relating thereto, including any
“carve-out” granting administrative priority status or Lien priority to secure
repayment of fees and expenses of professionals retained by any debtor or
creditors’ committee) and if the Liens securing the ABL DIP Financing rank
junior and subordinate to the Liens securing the ABL Obligations, each Notes
Agent shall be required to subordinate its Liens in the ABL Priority Collateral
to the Liens securing such ABL DIP Financing. Except as expressly permitted in
Section 6.1(a) and Section 6.3, no Notes Agent will request adequate protection
in respect of the ABL Priority Collateral or

 

-50-



--------------------------------------------------------------------------------

any other relief in connection therewith and the ABL Agent, the ABL
Claimholders, each Notes Agent and each Notes Claimholder shall be deemed to
consent to the adequate protection expressly permitted in Section 6.1(a) and
Section 6.3. Unless the ABL Agent otherwise consents, each Notes Agent on behalf
of itself and its respective Notes Claimholders, agrees that no such Person
shall provide to such Grantor any ABL DIP Financing to the extent that any Notes
Agent or any Notes Claimholder would, in connection with such financing, be
granted a Lien on the ABL Priority Collateral.

(b) The ABL Agent, on behalf of the ABL Lenders, the Second-Lien Notes Agent, on
behalf of the Second-Lien Noteholders, and the Third-Lien Notes Agent, on behalf
of the Third-Lien Noteholders, hereby agree that, until the Discharge of the
First-Lien Notes Obligations has occurred, if any Grantor shall be subject to
any Insolvency or Liquidation Proceeding and the First-Lien Notes Agent shall
desire to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code) constituting Notes Priority Collateral or
to permit any Grantor to obtain financing, whether from the Notes Claimholders
or any other Person under Section 364 of the Bankruptcy Code or any similar
Bankruptcy Law secured by a Lien on Notes Priority Collateral and with a
superpriority administrative expense claim against such Grantor (collectively,
“Notes DIP Financing”), then no ABL Claimholder and no Notes Claimholder will be
entitled to raise (and no ABL Claimholder and Notes Claimholder will raise or
support any Person in raising), but instead shall be deemed to have hereby
irrevocably and absolutely waived, any objection to, and shall not otherwise in
any manner be entitled to oppose or will oppose or support any Person in
opposing, such Cash Collateral use or Notes DIP Financing (including, except as
expressly provided in this Article VI, that the ABL Claimholders and Notes
Claimholders are entitled to adequate protection of their interest in the Notes
Priority Collateral as a condition thereto) so long as such Cash Collateral use
or Notes DIP Financing meets the following requirements: (i) subject to the
Liens arising under the Notes DIP Financing, each Notes Agent and the ABL Agent
is permitted to seek as adequate protection a replacement Lien, for the benefit
of the respective Notes Claimholders and ABL Claimholders, on the Notes Priority
Collateral (with such Liens of the First-Lien Notes Agent being junior and
subordinate in priority to the Liens granted to secure the Notes DIP Financing
and shall be immediately followed in priority by a Lien of the Second-Lien Notes
Agent and, thereafter, by a Lien of the Third-Lien Notes Agent and, thereafter
by a Lien of the ABL Agent), (ii) to the extent that the First-Lien Notes Agent
is granted adequate protection in the form of a Lien on the Notes Priority
Collateral arising after the commencement of the Insolvency or Liquidation
Proceeding, each other Notes Agent and the ABL Agent is permitted to seek an
adequate protection Lien on the Notes Priority Collateral arising after the
commencement of the Insolvency or Liquidation Proceeding so long as such
adequate protection Lien is junior and subordinate to the Liens securing such
Notes DIP Financing and junior and subordinate to the Liens granted to the
First-Lien Notes Agent as adequate protection (with such Lien of the Second-Lien
Notes Agent being immediately followed in priority by a Lien of the Third-Lien
Notes Agent and, thereafter, by a Lien of the ABL Agent), (iii) to the extent
that the First-Lien Notes Agent is granted adequate protection in the form of an
administrative expense claim against any Grantor, each other Notes Agent and the
ABL Agent is permitted to seek as adequate protection an administrative expense
claim, with such claims to be junior and subordinate in priority to the adequate
protection claims of the First-Lien Note Agent (with such claims of the
First-Lien Notes Agent being immediately followed in priority by a claim of the
Second-Lien Notes Agent and, thereafter, by a claim of the

 

-51-



--------------------------------------------------------------------------------

Third-Lien Notes Agent and, thereafter by a claim of the ABL Agent), (iv) the
terms of the Cash Collateral use or the Notes DIP Financing do not require a
Lien on the ABL Priority Collateral to secure such Notes DIP Financing (unless
such Notes DIP Financing is provided to such Grantor with the consent of the ABL
Agent), (v) the terms of such Notes DIP Financing or use of Cash Collateral do
not require any Grantor to seek approval for any Plan of Reorganization that is
inconsistent with this Agreement, and (vi) any superpriority administrative
expense claim arising under the Notes DIP Financing against any Grantor shall be
pari passu to any superpriority administrative expenses claim arising under any
ABL DIP Financing. Each Notes Agent and the ABL Agent shall be required to
subordinate and will subordinate its adequate protection Liens in the Notes
Priority Collateral and adequate protection claims in relation thereto to the
Liens securing, and the claims granted in respect of, such Notes DIP Financing
(and all obligations relating thereto, including any “carve-out” granting
administrative priority status or Lien priority to secure repayment of fees and
expenses of professionals retained by any debtor or creditors’ committee) and if
the Liens securing the Notes DIP Financing rank junior and subordinate to the
Liens securing the Notes Obligations, each Notes Agent and the ABL Agent shall
be required to subordinate its Liens in the Notes Priority Collateral to the
Liens securing such Notes DIP Financing. Except as expressly permitted in
Section 6.1(b) and Section 6.3, no Notes Agent nor the ABL Agent will request
adequate protection in respect of the Notes Priority Collateral or any other
relief in connection therewith and each Notes Agent, each Notes Claimholder, the
ABL Agent and the ABL Claimholders shall be deemed to consent to the adequate
protection expressly permitted in Section 6.1(b) and Section 6.3.
Notwithstanding the foregoing, the Second-Lien Notes Agent shall have the right
to object to any Notes DIP Financing solely to the extent such Notes DIP
Financing’s milestones, covenants or events of default expressly dictate any
plan or reorganization for, or liquidation of, any Grantor in a manner that is
materially adverse to the Second-Lien Notes Claimholders. Unless the First-Lien
Notes Agent otherwise consents, each other Notes Agent on behalf of itself and
its respective Notes Claimholders and the ABL Agent on behalf of itself and the
ABL Claimholders, agrees that no such Person shall provide to any Grantor any
Notes DIP Financing to the extent that any other Notes Agent, any other Notes
Claimholder (other than a First-Lien Notes Claimholder), the ABL Agent or any
ABL Claimholder would, in connection with such financing, be granted a Lien on
the Notes Priority Collateral.

6.2. Relief from the Automatic Stay.

(a) Until the Discharge of ABL Obligations has occurred, each Notes Agent, and
the other Notes Claimholders, agree that none of them shall seek (or support any
other Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the ABL Priority Collateral,
without the prior written consent of the ABL Agent (given or not given in its
sole and absolute discretion), unless (i) the ABL Agent already has filed a
motion (which remains pending) for such relief with respect to its interest in
such ABL Priority Collateral and (ii) a corresponding motion, in the reasonable
judgment of any applicable Notes Agent, must be filed for the purpose of
preserving such Notes Agent’s ability to receive residual distributions pursuant
to Section 4.1, although the Notes Claimholders shall otherwise remain subject
to the restrictions in Section 3.1 following the granting of any such relief
from the automatic stay.

 

-52-



--------------------------------------------------------------------------------

(b) Until the Discharge of First-Lien Notes Obligations has occurred, the
Second-Lien Notes Agent on behalf of its respective Notes Claimholders, the
Third-Lien Notes Agent on behalf of its respective Notes Claimholders, and the
ABL Agent on behalf of the ABL Claimholders agrees that none of them shall seek
(or support any other Person seeking) relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of the Notes
Priority Collateral (other than to the extent such relief is required to
exercise its rights under Section 3.3), without the prior written consent of the
First-Lien Notes Agent (given or not given as directed under the First-Lien
Indenture), unless (i) the First-Lien Notes Agent already has filed a motion
(which remains pending) for such relief with respect to its interest in the
Notes Priority Collateral and (ii) a corresponding motion, in the reasonable
judgment of the ABL Agent or other Notes Agent as applicable, must be filed for
the purpose of preserving the ABL Agent’s or such other Notes Agent’s respective
ability to receive residual distributions pursuant to Section 4.1, although the
ABL Claimholders and other Notes Agents shall otherwise remain subject to the
restrictions in Section 3.2 following the granting of any such relief from the
automatic stay.

6.3. Adequate Protection.

(a) Nothing herein shall limit the rights of the ABL Agent or the ABL
Claimholders from seeking adequate protection with respect to their rights in
the ABL Priority Collateral in any Insolvency or Liquidation Proceeding
(including adequate protection in the form of a cash payment, periodic cash
payments or otherwise) so long as such request is not otherwise inconsistent
with this Agreement. Neither any Notes Agent, on behalf of itself and its
respective Notes Claimholders, nor any Notes Claimholder, shall be entitled to
contest and none of them shall contest (or support any other Person contesting)
(but instead shall be deemed to have hereby irrevocably, absolutely, and
unconditionally waived any right in respect of):

(i) any request by the ABL Agent or the other ABL Claimholders for relief from
the automatic stay with respect to the ABL Priority Collateral; or

(ii) any request by the ABL Agent or the other ABL Claimholders for adequate
protection with respect to the ABL Priority Collateral (except to the extent
that any such adequate protection is a payment from Notes Priority Collateral);
or

(iii) any objection by the ABL Agent or the other ABL Claimholders to any
motion, relief, action or proceeding based on the ABL Agent or the other ABL
Claimholders claiming a lack of adequate protection with respect to the ABL
Priority Collateral.

(b) Nothing herein shall limit the rights of the First-Lien Notes Agent on
behalf of itself and on behalf of the Notes Claimholders from seeking adequate
protection with respect to their rights in the Notes Priority Collateral in any
Insolvency or Liquidation Proceeding (including adequate protection in the form
of a cash payment, periodic cash payments or otherwise) so long as such request
is not otherwise inconsistent with this Agreement. Neither the Second-Lien Notes
Agent on behalf of itself and its respective Notes Claimholders, nor the
Third-Lien Notes Agent on behalf of itself and its respective Notes
Claimholders, nor any of their respective Notes Claimholders, nor the ABL Agent,
on behalf of itself and the ABL

 

-53-



--------------------------------------------------------------------------------

Claimholders, nor any ABL Claimholder shall be entitled to contest and none of
them shall contest (or support any other Person contesting) (but instead shall
be deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right in respect of):

(i) any request by the First-Lien Notes Agent or the other First-Lien Notes
Claimholders for relief from the automatic stay with respect to the Notes
Priority Collateral; or

(ii) any request by the First-Lien Notes Agent or the First-Lien Notes
Claimholders for adequate protection (including adequate protection in the form
of a cash payment, periodic cash payments or otherwise) and with respect to the
Notes Priority Collateral (except to the extent that any such adequate
protection is a payment from ABL Priority Collateral); or

(iii) any objection by the First-Lien Notes Agent or the First-Lien Notes
Claimholders to any motion, relief, action or proceeding based on the First-Lien
Notes Agent or the First-Lien Notes Claimholders claiming a lack of adequate
protection with respect to the Notes Priority Collateral.

(c) Consistent with the foregoing provisions in this Section 6.3, and except as
provided in Sections 6.1 and 6.7, in any Insolvency or Liquidation Proceeding:

(i) no Notes Claimholder shall be entitled (and each Notes Claimholder shall be
deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right) to seek or otherwise be granted any type of adequate protection with
respect to its interests in the ABL Priority Collateral (except as expressly set
forth in Section 6.1 or as may otherwise be consented to in writing by the ABL
Agent in its sole and absolute discretion); provided, however, subject to
Section 6.1, Notes Claimholders may seek and obtain adequate protection in the
form of an additional or replacement Lien on Collateral so long as (A) the ABL
Claimholders have been granted adequate protection in the form of a replacement
lien on such Collateral, (B) any such Lien on ABL Priority Collateral (and on
any Collateral granted as adequate protection for the ABL Claimholders in
respect of their interest in such ABL Priority Collateral) is subordinated to
the Liens of the ABL Agent in such Collateral on the same basis and with the
same relative priority as the other Liens of any Notes Agent on ABL Priority
Collateral, and (C) the Second-Lien Claimholders may seek adequate protection
only if the First-Lien Claimholders shall have obtained adequate protection, and
the Third-Lien Claimholders may seek adequate protection only if the Second-Lien
Claimholders shall have obtained adequate protection; and

(ii) none of the Second-Lien Notes Claimholders, nor Third-Lien Notes
Claimholders, nor ABL Claimholders shall be entitled (and each of them shall be
deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right) to seek or otherwise be granted any type of adequate protection in
respect of Notes Priority Collateral except as expressly permitted by
Section 6.1(b) or as otherwise may be consented to in writing by the First-Lien
Notes Agent as directed under the First-Lien Indenture; provided, however, the
Second-Lien Notes Agent shall be permitted to request

 

-54-



--------------------------------------------------------------------------------

additional adequate protection (including adequate protection in the form of a
cash payment, periodic cash payments or otherwise) with respect to the Notes
Priority Collateral on behalf of itself and the Second Lien Notes Claimholders
(x) so long as such request is not otherwise inconsistent with this Agreement,
(y) subject to the right of the First-Lien Notes Agent and the First-Lien Notes
Claimholders to object on any basis (including that the Second-Lien Notes Agent
and the Second Lien Notes Claimholder are undersecured) and (z) only to the
extent such adequate protection being requested was previously granted to the
First-Lien Notes Agent, for itself and for the benefit of the First-Lien Notes
Claimholders; provided, further, however, Second-Lien Notes Claimholders,
Third-Lien Notes Claimholders and ABL Claimholders may seek and obtain adequate
protection in respect of Notes Priority Collateral in the form of an additional
or replacement Lien on Collateral so long as (A) the First-Lien Notes
Claimholders have been granted adequate protection in the form of a replacement
lien on such Collateral, (B) any such Lien on Notes Priority Collateral (and on
any Collateral granted as adequate protection for the First-Lien Notes
Claimholders in respect of their interest in such Notes Priority Collateral) is
subordinated to the Liens of the First-Lien Notes Agent in such Collateral on
the same basis and with the same relative priority respectively as the other
Liens of the Second-Lien Notes Agent, the Third-Lien Notes Agent and the ABL
Agent on Notes Priority Collateral, and (C) only if the Notes Claimholder having
the Higher Priority Obligation immediately senior to the Claimholder seeking
adequate protection shall have obtained such adequate protection.

6.4. Avoidance Issues. If any ABL Claimholder or Notes Claimholder is required
in any Insolvency or Liquidation Proceeding or otherwise to turn over or
otherwise pay to the estate of the applicable Grantor any amount paid in respect
of ABL Obligations or their respective Notes Obligations, as applicable (a
“Recovery”), then such ABL Claimholders or respective Notes Claimholders shall
be entitled to a reinstatement of ABL Obligations or their respective Notes
Obligations, as applicable, with respect to all such recovered amounts. If this
Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement.

6.5. Reorganization Securities. Subject to the ability of the ABL Claimholders
and respective Notes Claimholders, as applicable, to support or oppose
confirmation or approval of any Plan of Reorganization or to oppose confirmation
or approval of any Plan of Reorganization, as provided in this Agreement, if, in
any Insolvency or Liquidation Proceeding, debt obligations of the reorganized
debtor secured by Liens upon any property of the reorganized debtor are
distributed pursuant to a Plan of Reorganization, both on account of ABL
Obligations and on account of any respective Notes Obligations, then, to the
extent the debt obligations distributed on account of the ABL Obligations and on
account of such respective Notes Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
debt obligations so distributed, to the Liens securing such debt obligations and
the distribution of Proceeds thereof.

6.6. Post-Petition Interest. Neither any Notes Agent nor any Notes Claimholder
shall oppose or seek to challenge any claim by the ABL Agent or any ABL
Claimholder for allowance in any Insolvency or Liquidation Proceeding of ABL
Obligations

 

-55-



--------------------------------------------------------------------------------

consisting of post-petition interest, fees or expenses to the extent of the
value of the Lien on the ABL Priority Collateral securing any ABL Claimholder’s
claim, without regard to the existence of the Lien of any Notes Agent on behalf
of its respective Notes Claimholders on the ABL Priority Collateral. None of the
ABL Agent, any ABL Claimholder, the Second-Lien Notes Agent and any Second-Lien
Notes Claimholder, the Third-Lien Notes Agent and any Third-Lien Notes
Claimholder shall oppose or seek to challenge any claim by the First-Lien Notes
Agent or any First-Lien Notes Claimholder for allowance in any Insolvency or
Liquidation Proceeding of Notes Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Lien on the Notes
Priority Collateral securing any First-Lien Notes Claimholder’s claim, without
regard to the existence of the Lien of the ABL Agent on behalf of the ABL
Claimholders with respect to the ABL Priority Collateral or the Notes Priority
Collateral and the Second-Lien Agent or Third-Lien Agent on behalf of their
respective Notes Claimholders with respect to the Notes Priority Collateral.

6.7. Separate Grants of Security and Separate Classification. Each Notes Agent,
on behalf of its respective Notes Claimholders, and the ABL Agent on behalf of
the ABL Claimholders, acknowledge and intend that: the respective grants of
Liens pursuant to the ABL Security Documents and the respective Notes Security
Documents constitute four separate and distinct grants of Liens, and because of,
among other things, their differing rights in the Collateral, each class of
Notes Obligations are fundamentally different from the ABL Obligations and must
be separately classified in any Plan of Reorganization proposed or confirmed (or
approved) in an Insolvency or Liquidation Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the ABL Claimholders and any Notes Claimholders in
respect of the Collateral constitute claims in the same class (rather than
separate classes of senior and junior secured claims), then the ABL Claimholders
and the Notes Claimholders hereby acknowledge and agree that all distributions
shall be made as if there were separate classes of ABL Obligations and Notes
Obligations against the Grantors (with the effect being that, to the extent that
the aggregate value of the ABL Priority Collateral or Notes Priority Collateral
is sufficient (for this purpose ignoring all claims held by the other Secured
Parties for whom such Collateral is non-priority or lower priority in accordance
with Section 2.1 and Section 2.2), the ABL Claimholders or the First-Lien Notes
Claimholders, respectively, shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest, fees or expenses
that is available from each pool of priority Collateral for each of the ABL
Claimholders and the Notes Claimholders, respectively, before any distribution
is made in respect of the claims held by the other Secured Parties for whom such
Collateral is non-priority or lower priority, with such other Secured Parties
hereby acknowledging and agreeing to turn over to the respective other Secured
Parties amounts otherwise received or receivable by them to the extent necessary
to effectuate the intent of this sentence, even if such turnover has the effect
of reducing the aggregate recoveries.

6.8. Asset Dispositions in an Insolvency or Liquidation Proceeding.

(a) Without limiting the ABL Agent’s and the other ABL Claimholders’ rights
under Section 3.1(b), none of the Notes Agent nor any other Notes Claimholder
shall, in any Insolvency or Liquidation Proceeding or otherwise, oppose any sale
or disposition of any ABL Priority Collateral that is supported by the ABL
Claimholders, and each Notes Agent and each other Notes Claimholder will be
deemed to have irrevocably, absolutely, and unconditionally

 

-56-



--------------------------------------------------------------------------------

consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
of any ABL Priority Collateral supported by the ABL Claimholders and to have
released their Liens on such assets; provided that to the extent the Proceeds of
such Collateral are not applied to reduce ABL Obligations, each Notes Agent
shall retain a Lien on such Proceeds in accordance with the terms of (and having
the relative priority set forth in) this Agreement.

(b) Without limiting the First-Lien Notes Agent’s and the other First-Lien Notes
Claimholders’ rights under Section 3.2(b), none of the other Notes Agents nor
any other of their respective Notes Claimholders nor the ABL Agent nor any other
ABL Claimholder shall, in any Insolvency or Liquidation Proceeding or otherwise,
oppose any sale or disposition of any Notes Priority Collateral that is
supported by the First-Lien Notes Claimholders and made subject to
Section 3.3(d), and the Second-Lien Notes Agent, each other Second-Lien Notes
Claimholder, the Third-Lien Notes Agent, each other Third-Lien Notes
Claimholder, the ABL Agent and each other ABL Claimholder will be deemed to have
consented under Section 363 of the Bankruptcy Code (and otherwise) to any sale
of any Notes Priority Collateral supported by the First-Lien Notes Claimholders
and to have released their Liens on such assets; provided that to the extent the
Proceeds of such Collateral are not applied to reduce First-Lien Notes
Obligations, each other Notes Agent and the ABL Agent shall retain a Lien on
such Proceeds in accordance with the terms of, and having the relative priority
set forth in, this Agreement; provided, further, that the Second-Lien Notes
Agent shall have the right to raise, in any sale or disposition of any Notes
Priority Collateral under this Section 6.8(b), any objection or opposition
available to it solely as an unsecured creditor (and not based on its status as
a secured creditor or otherwise in contradiction to this Agreement).

6.9. Certain Agreements with Respect to Unenforceable Liens. Notwithstanding
anything to the contrary contained herein, if in any Insolvency or Liquidation
Proceeding a determination is made that any first priority Lien encumbering any
Collateral is not enforceable for any reason then the Agents and Claimholders
having Liens of lower ranking priority as provided in this Agreement agree that
any distribution or recovery they may receive with respect to, or allocable to,
the value of the assets constituting Collateral subject to an enforceable Lien
in favor of any such lower ranking priority Lien holder or any proceeds thereof
shall (for so long as the Discharge of Obligations relating to the applicable
first priority Lien has not occurred) be segregated and held in trust and
forthwith paid over to the ABL Agent for the benefit of the ABL Claimholders or
to the First-Lien Notes Agent for the benefit of the First-Lien Notes
Claimholders, as applicable based on whichever holds or is intended to hold the
first priority Lien as provided in Section 2.1, in the same form as received
without recourse, representation or warranty (other than a representation of the
Agent (required to so segregate and pay over) that it has not otherwise sold,
assigned, transferred or pledged any right, title or interest in and to such
distribution or recovery) but with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct.

 

VII. RELIANCE; WAIVERS; ETC.

7.1. Reliance. Other than any reliance on the terms of this Agreement, each of
the ABL Claimholders represents and warrants that it has, independently and
without reliance on any Notes Agent or any Notes Claimholder, and based on
documents and information deemed by it appropriate, made its own credit analysis
and decision to enter into ABL Loan Documents and be

 

-57-



--------------------------------------------------------------------------------

bound by the terms of this Agreement, and it will continue to make its own
credit decision in taking or not taking any action under the ABL Loan Documents
or this Agreement. Other than any reliance on the terms of this Agreement, each
of the Notes Claimholders represents and warrants that it has, independently and
without reliance on any other Notes Claimholder, the ABL Agent, any other ABL
Claimholder, and based on documents and information deemed by it appropriate,
made its own credit analysis and decision to enter into each of the Notes
Documents and be bound by the terms of this Agreement, and it will continue to
make its own credit decision in taking or not taking any action under the Notes
Documents or this Agreement. Each Notes Agent and the ABL Agent represents and
warrants to the other parties hereto that it is authorized and/or directed under
its respective Indenture and the ABL Credit Agreement, as the case may be, to
enter into this Agreement.

7.2. No Warranties or Liability. The ABL Agent, on behalf of the ABL
Claimholders, acknowledges and agrees that each of the Notes Agents and the
Notes Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the other Notes Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
Except as otherwise provided in this Agreement, the respective Notes
Claimholders will be entitled to manage and supervise their respective Note
holdings and extensions of credit under the respective Notes Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. Each Notes Agent, on behalf its respective Notes Claimholders,
acknowledges and agrees that the ABL Agent and the other ABL Claimholders have
made no express or implied representation or warranty, including with respect to
the execution, validity, legality, completeness, collectibility or
enforceability of any of the other ABL Loan Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided herein, the ABL Agent and the other ABL Claimholders will be
entitled to manage and supervise their respective loans and extensions of credit
under their respective ABL Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. Each Notes Agent and its
respective Notes Claimholders shall have no duty to the ABL Agent or any of the
ABL Claimholders, and the ABL Agent and the other ABL Claimholders shall have no
duty to any Notes Agent or any of the other Notes Claimholders, to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of an event of default or default under any agreements any Grantor
(including the ABL Loan Documents and the Notes Documents), regardless of any
knowledge thereof which they may have or be charged with.

7.3. No Waiver of Lien Priorities.

(a) No right of the Agents, the other ABL Claimholders or the other Notes
Claimholders to enforce any provision of this Agreement or any ABL Loan Document
or Notes Document shall at any time in any way be prejudiced or impaired by any
act or failure to act on the part of any Grantor or by any act or failure to act
by such Agents, ABL Claimholder or Notes Claimholders or by any noncompliance by
any Person with the terms, provisions and covenants of this Agreement, any of
the ABL Loan Documents or any of the Notes Documents, regardless of any
knowledge thereof which the Agents or the ABL Claimholders or Notes
Claimholders, or any of them, may have or be otherwise charged with.

 

-58-



--------------------------------------------------------------------------------

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the ABL Loan Documents and Notes
Documents and subject to the provisions of Sections 5.3(a), 5.3(d), and, as
applicable, 5.3(e)), the Agents, the other ABL Claimholders and the other Notes
Claimholders may, at any time and from time to time in accordance with the ABL
Loan Documents and Notes Documents and/or applicable law, without the consent
of, or notice to, the other Agents or the ABL Claimholders or the Notes
Claimholders (as applicable), without incurring any liabilities to such Persons
and without impairing or releasing the Lien priorities and other benefits
provided in this Agreement (even if any right of subrogation or other right or
remedy is affected, impaired or extinguished thereby) do any one or more of the
following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of any Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by the
Agents or any rights or remedies under any of the ABL Loan Documents or the
Notes Documents;

(ii) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement) or any liability of any Grantor or any
liability incurred directly or indirectly in respect thereof;

(iii) settle or compromise any Obligation or any other liability of any Grantor
or any security therefor or any liability incurred directly or indirectly in
respect thereof and apply any sums by whomsoever paid and however realized to
any liability in any manner or order that is not inconsistent with the terms of
this Agreement; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
any security or any Grantor or any other Person, elect any remedy and otherwise
deal freely with any Grantor.

7.4. Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Claimholders and the Notes Claimholders, respectively,
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any ABL Loan Documents or any
Notes Documents;

(b) except, in each case, as otherwise expressly set forth in this Agreement,
any change in the time, manner or place of payment of, or in any other terms of,
all or any of the ABL Obligations or Notes Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any ABL Loan Document
or any Notes Document;

 

-59-



--------------------------------------------------------------------------------

(c) except as otherwise expressly set forth in this Agreement, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Collateral or any other collateral, or any amendment, waiver or other
modification, whether in writing or by course of conduct or otherwise, of all or
any of the ABL Obligations or Notes Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the ABL Agent, the ABL
Obligations, any ABL Claimholder, any Notes Agent, any Notes Obligations or any
Notes Claimholder in respect of this Agreement.

 

VIII. MISCELLANEOUS.

8.1. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any ABL Loan Document or any Notes Document, the
provisions of this Agreement shall govern and control.

8.2. Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of Lien subordination (as opposed to an
agreement of debt or claim subordination), and the ABL Claimholders and the
respective Notes Claimholders may continue, at any time and without notice to
the other Agents, to extend credit and other financial accommodations and lend
monies to or for the benefit of any Grantor in reliance hereon. Each of the
Agents, on behalf of the ABL Claimholders or the respective Notes Claimholders,
as applicable, hereby irrevocably, absolutely, and unconditionally waives any
right any Claimholder may have under applicable law to revoke this Agreement or
any of the provisions of this Agreement. The terms of this Agreement shall
survive, and shall continue in full force and effect, in any Insolvency or
Liquidation Proceeding. Consistent with, but not in limitation of, the preceding
sentence, each of the Agents, on behalf of the ABL Claimholders and the
respective Notes Claimholders, as applicable, irrevocably acknowledges that this
Agreement constitutes a “subordination agreement” within the meaning of both New
York law and Section 510(a) of the Bankruptcy Code. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. All references to any
Grantor shall include such Grantor as debtor and debtor-in-possession and any
receiver or trustee for any Grantor (as applicable) in any Insolvency or
Liquidation Proceeding. This Agreement shall terminate and be of no further
force and effect:

(a) with respect to the ABL Agent, the ABL Claimholders and the ABL Obligations,
on the date of the Discharge of ABL Obligations, subject to the rights of the
ABL Claimholders under Section 6.4;

 

-60-



--------------------------------------------------------------------------------

(b) with respect to the First-Lien Notes Agent, the First-Lien Notes
Claimholders and the First-Lien Notes Obligations, on the date of the Discharge
of First-Lien Notes Obligations, subject to the rights of the Notes Claimholders
under Section 6.4;

(c) with respect to the Second-Lien Notes Agent, the Second-Lien Notes
Claimholders and the Second-Lien Notes Obligations, on the date of the Discharge
of Second-Lien Notes Obligations, subject to the rights of the Notes
Claimholders under Section 6.4; and

(d) with respect to the Third-Lien Notes Agent, the Third-Lien Notes
Claimholders and the Third-Lien Notes Obligations, on the date of the Discharge
of Third-Lien Notes Obligations, subject to the rights of the Notes Claimholders
under Section 6.4.

8.3. Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by any Notes Agent or the ABL Agent shall be deemed
to be made unless the same shall be in writing signed on behalf of each party
hereto or its authorized agent and each waiver, if any, shall be a waiver only
with respect to the specific instance involved and shall in no way impair the
rights of the parties making such waiver or the obligations of the other parties
to such party in any other respect or at any other time. Notwithstanding the
foregoing, (i) no Grantor shall have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its rights are directly affected and (ii) any Additional Pari Passu
Notes Agent, on behalf of itself and the applicable holder of Additional Pari
Passu Notes Obligations, may become a party to this Agreement, without any
further action by any other party hereto, upon execution and delivery by the
Company and such Agent of a properly completed joinder to this Agreement.

8.4. Information Concerning Financial Condition of the Parent, the Company and
Their Subsidiaries. The ABL Claimholders, on the one hand, and the Notes
Claimholders, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of the Company and the
Company’s Subsidiaries and all endorsers and/or guarantors and other Grantors of
the ABL Obligations or the Notes Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the ABL Obligations or the Notes
Obligations. None of the ABL Claimholders nor any of the Notes Claimholders
shall have any duty to advise the others of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
that the ABL Agent or any of the other ABL Claimholders or any Notes Agent or
any of the other Notes Claimholders undertakes at any time or from time to time
to provide any such information to any of the others, it or they shall be under
no obligation, (i) to make, and shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion, (iii) to undertake any investigation, or (iv) to
disclose any information, which pursuant to accepted or reasonable commercial
finance practices, such party wishes to maintain confidential or is otherwise
required to maintain confidential.

8.5. Subrogation.

(a) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Notes Claimholders actually pays over to the ABL
Agent or the ABL

 

-61-



--------------------------------------------------------------------------------

Claimholders under the terms of this Agreement as a result of its first priority
Lien on the ABL Priority Collateral, the Notes Claimholders shall be subrogated
to the rights of the ABL Claimholders; provided, however, that each Notes Agent,
on behalf of the Notes Claimholders, hereby agrees not to assert or enforce all
such rights of subrogation it may acquire as a result of any payment hereunder
until the Discharge of ABL Obligations has occurred. The Grantors acknowledge
and agree that, to the extent permitted by applicable law, the value of any
payments or distributions in cash, property or other assets received by the
Notes Claimholders that are paid over to the ABL Claimholders pursuant to this
Agreement shall not reduce any of the Notes Obligations. Notwithstanding the
foregoing provisions of this Section 8.5(a), none of the Notes Claimholders
shall have any claim against any of the ABL Claimholders for any impairment of
any subrogation rights herein granted to the Notes Claimholders.

(b) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Notes Claimholders or the ABL Claimholders
actually pays over to the First-Lien Notes Claimholders under the terms of this
Agreement as a result of its first priority Lien on the Notes Priority
Collateral, the ABL Claimholders and such paying Notes Claimholders shall be
subrogated to the rights of the First-Lien Notes Claimholders; provided,
however, that each of the ABL Agent, on behalf of the ABL Claimholders, the
Second-Lien Notes Agent on behalf of the Second-Lien Notes Claimholders and the
Third-Lien Notes Agent on behalf of the Third-Lien Notes Claimholders, hereby
agrees not to assert or enforce all such rights of subrogation it may acquire as
a result of any payment hereunder until the Discharge of First-Lien Notes
Obligations has occurred. The Grantors acknowledge and agree that, to the extent
permitted by applicable law, the value of any payments or distributions in cash,
property or other assets received by the ABL Claimholders or Notes Claimholders
that are paid over to the First-Lien Notes Claimholders pursuant to this
Agreement shall not reduce any of the ABL Obligations, Second-Lien Notes
Obligations or Third-Lien Notes Obligations. Notwithstanding the foregoing
provisions of this Section 8.5(b), none of the Second-Lien Notes Claimholders,
the Third-Lien Notes Claimholders nor the ABL Claimholders shall have any claim
against any of the First-Lien Notes Claimholders for any impairment of any
subrogation rights herein granted to the ABL Claimholders, Second-Lien Notes
Claimholders or Third-Lien Notes Claimholders.

8.6. SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PERSON ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND ON BEHALF OF ITS
RESPECTIVE NOTES CLAIMHOLDERS (IN THE CASE OF EACH NOTES AGENT) AND THE ABL
CLAIMHOLDERS (IN THE CASE OF THE ABL AGENT), IRREVOCABLY:

(1) AGREES THAT THE ONLY NECESSARY PARTIES TO ANY AND ALL JUDICIAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE THE PARTIES HERETO, EXCEPT
WHERE IN ANY SUCH JUDICIAL PROCEEDING RELIEF (INCLUDING INJUNCTIVE RELIEF OR THE
RECOVERY OF MONEY) IS BEING SOUGHT DIRECTLY AGAINST OR FROM A PERSON THAT IS NOT
A PARTY AND EXCEPT THAT, IN ANY SUCH JUDICIAL PROCEEDINGS BETWEEN

 

-62-



--------------------------------------------------------------------------------

ANY NOTES AGENT AND THE ABL AGENT THAT DOES NOT SEEK ANY RELIEF AGAINST OR FROM
THE COMPANY, THE PARENT OR ANY OF THE PARENT’S SUBSIDIARIES, THE COMPANY, THE
PARENT AND THE SUBSIDIARIES SHALL NOT BE NECESSARY PARTIES. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, AND CONSISTENT WITH THE PROVISIONS OF SECTIONS 8.14
AND 8.17, NONE OF THE ABL CLAIMHOLDERS (OTHER THAN THE ABL AGENT) OR THE NOTES
CLAIMHOLDERS (OTHER THAN THE RESPECTIVE NOTES AGENTS) SHALL BE NECESSARY OR
OTHERWISE APPROPRIATE PARTIES TO ANY SUCH JUDICIAL PROCEEDINGS, UNLESS IN SUCH
JUDICIAL PROCEEDING SUMS ARE BEING SOUGHT TO BE RECOVERED DIRECTLY FROM SUCH
PERSONS, INCLUDING PURSUANT TO SECTION 4.2.

(2) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(3) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(4) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PERSON (AND IN THE CASE OF A PARTY, AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 8.7); AND

(5) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (4) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PERSON IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(6) WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE ABL LOAN
DOCUMENTS OR ANY OF THE NOTE DOCUMENTS. EACH OF THE PARTIES HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
ABL LOAN DOCUMENTS AND THE NOTE DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.6.

8.7. Notices. All notices permitted or required under this Agreement need be
sent only to the respective Notes Agents and the ABL Agent, as applicable, in
order to be effective and otherwise binding on any applicable Claimholder. If
any notice is sent for whatever reason to the other Notes Claimholders or the
ABL Claimholders, such notice shall also be sent to the applicable Agent. Unless
otherwise specifically provided herein, any notice hereunder shall be in writing
and may be personally served or sent by facsimile or United States mail or
courier service

 

-63-



--------------------------------------------------------------------------------

and shall be deemed to have been given when delivered in person or by overnight
courier service and signed for against receipt thereof, upon receipt of
facsimile during normal business hours, or three Business Days after depositing
it in the United States certified mails (return receipt requested) with postage
prepaid and properly addressed. For the purposes hereof, the addresses of the
parties hereto shall be as set forth below each party’s name on the signature
pages hereto, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

8.8. Further Assurances. The ABL Agent, on behalf of the ABL Claimholders, and
each Notes Agent, on behalf of its respective Notes Claimholders, and the
Grantors, agree that each of them shall take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the ABL Agent or the respective Notes Agent may
reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement. If any Subsidiary of the Company shall become a
Grantor after the date of this Agreement, such Grantor shall deliver a
counterpart of this Agreement duly executed by such Grantor to the Agents
whereupon such Subsidiary shall become a party hereto without any further action
by any other party hereto (it being understood that any failure by a Grantor to
deliver a counterpart to this Agreement shall not affect the relative rights and
obligations of the ABL Claimholders and Notes Claimholders to the Collateral of
such Grantor).

8.9. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.10. Specific Performance. Each Agent may demand specific performance of this
Agreement. The ABL Agent, on behalf of itself and the ABL Claimholders, and each
Notes Agent, on behalf of itself and its respective Notes Claimholders, hereby
irrevocably waive any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by the ABL Agent or the other ABL
Claimholders or any Notes Agent or any other Notes Claimholders, as applicable.
Without limiting the generality of the foregoing or of the other provisions of
this Agreement, in seeking specific performance in any Insolvency or Liquidation
Proceeding, an Agent may seek such relief as if it were the “holder” of the
claims of its own Claimholders under Section 1126(a) of the Bankruptcy Code or
otherwise had been granted an irrevocable power of attorney by its Claimholders.

8.11. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

8.12. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

 

-64-



--------------------------------------------------------------------------------

8.13. Authorization. By its signature, each party hereto represents and warrants
to the other parties hereto that the individual signing this Agreement on its
behalf is duly authorized to execute this Agreement. Each Notes Agent hereby
represents that it is authorized to, and by its signature hereon does, bind the
other Notes Claimholders for which such Notes Agent acts to the terms of this
Agreement. The ABL Agent hereby represents that it is authorized to, and by its
signature hereon does, bind the other ABL Claimholders to the terms of this
Agreement.

8.14. No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of (and shall
be binding upon) each of the Agents, the other ABL Claimholders, the other Notes
Claimholders and their respective successors and assigns. Without limiting the
generality of the foregoing, each of the Indentures, each Additional Pari Passu
Notes Agreement and the ABL Credit Agreement shall expressly refer to this
Agreement and acknowledge that its provisions shall be binding on the Notes
Agent, and the other Notes Claimholders (and their respective successors and
assigns) and on the ABL Agent and the other ABL Claimholders (and their
respective successors and assigns), as applicable, and, in any event, this
Agreement shall be binding on the Agents, the other ABL Claimholders, and the
other Notes Claimholders and the Grantors and their respective successors and
assigns as if its provisions were set forth in their entirety in the ABL Credit
Agreement, the Indentures and each Additional Pari Passu Notes Agreement.

8.15. Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights among themselves of the ABL Claimholders and each of the Notes
Claimholders. No Grantor or any other creditor thereof shall have any rights
hereunder, and no Grantor may rely on the terms hereof. Nothing in this
Agreement is intended to or shall impair as between the Grantors and the ABL
Agent and the other ABL Claimholders, or as between the Grantors and any Notes
Agent and the other respective Notes Claimholders, the obligations of any
Grantor, which are absolute and unconditional, to pay principal, interest, fees
and other amounts as provided in the other ABL Loan Documents and the other
Notes Documents, respectively, including as and when the same shall become due
and payable in accordance with their terms.

8.16. Marshalling of Assets. Each Notes Agent, on behalf of its respective Notes
Claimholders, hereby irrevocably, absolutely, and unconditionally waives any and
all rights or powers any Notes Claimholder may have at any time under applicable
law or otherwise to have the ABL Priority Collateral, or any part thereof,
marshaled upon any foreclosure or other enforcement of the ABL Agent’s Liens.
The ABL Agent, on behalf of the ABL Claimholders, and each Notes Agent (other
than the Higher Priority Agent) on behalf of its respective Notes Claimholders
hereby waives irrevocably, absolutely, and unconditionally any and all rights
any ABL Claimholder and any such Notes Claimholders may have at any time under
applicable law or otherwise to have the Notes Priority Collateral, or any part
thereof, marshaled upon any foreclosure or other enforcement of the Notes
Agents’ Liens.

8.17. Exclusive Means of Exercising Rights under this Agreement. The First-Lien
Notes Claimholders shall be deemed to have irrevocably appointed the First-Lien
Notes Agent, the Second-Lien Notes Claimholders shall be deemed to have
irrevocably appointed the Second-Lien Notes Agent, the Third-Lien Notes
Claimholders shall be deemed to have irrevocably

 

-65-



--------------------------------------------------------------------------------

appointed the Third-Lien Notes Agent, and the ABL Claimholders shall be deemed
to have irrevocably appointed the ABL Agent, as their respective and exclusive
agents hereunder. Consistent with such appointment, such Notes Claimholders and
the ABL Claimholders further shall be deemed to have agreed that only their
respective Agent (and not any individual Claimholder or group of Claimholders)
shall have the exclusive right to exercise any rights, powers, and/or remedies
under or in connection with this Agreement (including bringing any action to
interpret or otherwise enforce the provisions of this Agreement) or the
Collateral; provided, that (i) ABL Claimholders holding obligations in respect
of Bank Products or Obligations in respect of Hedging Agreements may exercise
customary netting rights with respect thereto, (ii) cash collateral may be held
pursuant to the terms of the ABL Loan Documents (including any relating to Bank
Products or Hedging Agreements) and any such individual ABL Claimholder may act
against such Collateral, (iii) ABL Claimholders may exercise rights of setoff
against depository or other accounts maintained with them, and (iv) may exercise
rights of setoff against depository or other accounts maintained with them.
Specifically, but without limiting the generality of the foregoing, each
Noteholder or group of Noteholders, and each ABL Lender or group of ABL Lenders,
shall not be entitled to take or file, but instead shall be precluded from
taking or filing (whether in any Insolvency or Liquidation Proceeding or
otherwise), any action, judicial or otherwise, to enforce any right or power or
pursue any remedy under this Agreement (including any declaratory judgment or
other action to interpret or otherwise enforce the provisions of this Agreement)
or otherwise in relation to the Collateral, except solely as provided in the
proviso in the preceding sentence.

8.18. Interpretation. This Agreement is a product of negotiations among
representatives of, and has been reviewed by counsel to, each Notes Agent, the
ABL Agent, the Company, the Parent, the Company’s Subsidiaries and the initial
purchasers of the Notes and is the product of those Persons on behalf of
themselves and the Notes Claimholders (in the case of the Notes Claimholders)
and the ABL Claimholders (in the case of the ABL Claimholders). Accordingly,
this Agreement’s provisions shall not be construed against, or in favor of, any
party or other Person merely by virtue of that party or other Person’s
involvement, or lack of involvement, in the preparation of this Agreement and of
any of its specific provisions.

8.19. Certain Terms Concerning the Notes Agents. Each Notes Agent is executing
and delivering this Agreement solely in its capacity as Trustee and Collateral
Agent under and pursuant to directions set forth in the respective Notes
Documents under which it was appointed; and in so doing, one of the Notes Agent
shall be responsible for the terms or sufficiency of this Agreement for any
purpose. None of the Notes Agents shall have any duties or obligations under or
pursuant to this Agreement other than such duties as may be expressly set forth
in this Agreement as duties on its part to be performed or observed. In entering
into this Agreement, or in taking (or forbearing from) any action under or
pursuant to the Agreement, each Notes Agent shall have and be protected by all
of the rights, immunities, indemnities and other protections granted to the
Trustee and Collateral Agent under the applicable Indenture and the other
applicable Notes Documents.

8.20. Certain Terms Concerning ABL Agent and Notes Agents. Neither the ABL Agent
nor any Notes Agent shall have any liability or responsibility for the actions
or omissions of any other Secured Party, or for any other Secured Party’s
compliance with (or failure to comply with) the terms of this Agreement. Neither
the ABL Agent nor any Notes

 

-66-



--------------------------------------------------------------------------------

Agent shall have individual liability to any Person if it shall mistakenly pay
over or distribute to any Secured Party (or the Issuers) any amounts in
violation of the terms of this Agreement, so long as the ABL Agent or such Notes
Agent, as the case may be, is acting in good faith.

8.21. Credit Bidding. The Parent, the Company and the Agents acknowledge that,
following any Notes Default or ABL Default, in the context of any sale of
Collateral (whether pursuant to a plan of reorganization, plan of liquidation,
under Section 1129 of the Bankruptcy Code or Section 363 of the Bankruptcy Code,
Enforcement or otherwise) the First-Lien Notes Agent, on behalf of the
First-Lien Notes Claimholders, shall have the right to credit bid up to the full
amount of the First-Lien Notes Obligations, the Second-Lien Notes Agent, on
behalf of the Second-Lien Notes Claimholders, shall have the right to credit bid
up to the full amount of the Second-Lien Notes Obligations, the Third-Lien Notes
Agent, on behalf of the Third-Lien Notes Claimholders, shall have the right to
credit bid up to the full amount of the Third-Lien Notes Obligations and the ABL
Agent, on behalf of the ABL Claimholders, shall have the right to credit bid up
to the full amount of the ABL Obligations, subject to the distribution
provisions of this Agreement.

8.22. Rights Following Discharge of Obligations. Notwithstanding anything to the
contrary in this Agreement:

(a) Upon Discharge of the ABL Obligations, (i) the respective rights of the ABL
Agent and the ABL Claimholders under this Agreement granted to the ABL Agents
and the ABL Claimholders in respect of the ABL Priority Collateral and (ii) any
negative covenants, prohibitions or limitations on actions applicable to the
respective Notes Agents and Notes Claimholders under this Agreement relating to
their Liens being junior on the ABL Priority Collateral to the ABL Agent and the
ABL Claimholders ((i) and (ii), collectively, the “ABL Specific Rights”), shall,
so long as the Discharge of the First-Lien Notes Obligations has not occurred,
be deemed to benefit the First-Lien Notes Agent and the First-Lien Notes
Claimholders as if they were the ABL Agent and the ABL Claimholders under this
Agreement; furthermore, upon Discharge of the First-Lien Notes Obligations, if
Discharge of the ABL Obligations has occurred and Discharge of the Second-Lien
Notes Obligations has not occurred, the ABL Specific Rights shall be deemed to
benefit the Second-Lien Notes Agent and the Second-Lien Notes Claimholders as if
they were the ABL Agents and the ABL Claimholders under this Agreement; and,
furthermore, upon the Discharge of the Second-Lien Notes Obligations, if
Discharge of the ABL Obligations and Discharge of the First-Lien Notes
Obligations have occurred and Discharge of the Third-Lien Notes Obligations has
not occurred, the ABL Specific Rights shall be deemed to benefit the Third-Lien
Notes Agent and the Third-Lien Notes Claimholders as if they were the ABL Agents
and the ABL Claimholders under this Agreement.

(b) Upon Discharge of the First-Lien Notes Obligations, (i) the respective
rights of the First-Lien Notes Agent and the First-Lien Notes Claimholders under
this Agreement granted to the First-Lien Notes Agent and the First-Lien Notes
Claimholders in respect of the Notes Priority Collateral and (ii) any negative
covenants, prohibitions or limitations on actions applicable to the respective
Notes Agents and Notes Claimholders and the ABL Agent and the ABL Claimholders
under this Agreement relating to their Liens being junior on the Notes Priority
Collateral to the First-Lien Notes Agent and the First-Lien Notes Claimholders
((i) and (ii), collectively, the “Notes Specific Rights”), shall, so long as the
Discharge of the Second-Lien

 

-67-



--------------------------------------------------------------------------------

Notes Obligations has not occurred, be deemed to benefit the Second-Lien Notes
Agent and Second-Lien Notes Claimholders as if they were the First-Lien Notes
Agent and the First-Lien Notes Claimholders under this Agreement; furthermore,
upon Discharge of the Second-Lien Notes Obligations, if Discharge of the
First-Lien Notes Obligations has occurred and Discharge of the Third Lien Notes
Obligations has not occurred, the Notes Specific Rights shall be deemed to
benefit the Third-Lien Notes Agent and the Third-Lien Notes Claimholders as if
they were the First-Lien Notes Agent and the First-Lien Notes Claimholders under
this Agreement; and, furthermore, upon Discharge of the Third-Lien Notes
Obligations, if Discharge of the First-Lien Notes Obligations and Second-Lien
Notes Obligations have occurred and Discharge of the ABL Obligations has not
occurred, the Notes Specific Rights shall be deemed to benefit the ABL Agent and
the ABL Claimholders as if they were the First-Lien Notes Agent and the
First-Lien Notes Claimholders under this Agreement.

[Signature Pages Follow]

 

-68-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

ABL Agent:

WELLS FARGO CAPITAL FINANCE, LLC

as ABL Agent

By:  

 

Name:  

 

Title:  

 

 

Notice Address: 1100 Abernathy Road Suite 1600 Atlanta, GA 30328 Attn: Loan
Portfolio Manager

Fax No. 770-804-0785

 

with copies to:

Winston & Strawn LLP 214 N. Tryon Street Suite 2200 Charlotte, NC 28202 Attn:
Molly McGill, Esq. Fax No. 704-350-7800

 

Signature Page to Horizon Lines, LLC Intercreditor Agreement



--------------------------------------------------------------------------------

First-Lien Notes Agent:

U.S. BANK NATIONAL ASSOCIATION,

as Trustee and Collateral Agent under the Indenture and Collateral Agent under
the First-Lien Notes Documents, as First-Lien Notes Agent

By:  

 

Name:  

 

Title:  

 

 

Notice Address: 100 Wall Street - Suite 1600 New York, New York 10005 Attn:
Corporate Trust Services-Horizon Lines, LLC

Fax No. (212) 509-3384

 

with copies to (which shall not constitute notice):

Pillsbury Winthrop Shaw Pittman LLP 1540 Broadway New York, New York 10036 Attn:
  Bart Pisella, Esq.   Timothy P. Kober, Esq. Fax No. (212) 881-9368

 

Signature Page to Horizon Lines, LLC Intercreditor Agreement



--------------------------------------------------------------------------------

Second-Lien Notes Agent:

U.S. BANK NATIONAL ASSOCIATION,

as Trustee and Collateral Agent under the Indenture and Collateral Agent under
the Second-Lien Notes Documents, as Second-Lien Notes Agent

By:  

 

Name:  

 

Title:  

 

 

Notice Address: 100 Wall Street - Suite 1600 New York, New York 10005 Attn:
Corporate Trust Services-Horizon Lines, LLC

Fax No. (212) 509-3384

 

with copies to (which shall not constitute notice):

Pillsbury Winthrop Shaw Pittman LLP 1540 Broadway New York, New York 10036 Attn:
  Bart Pisella, Esq.   Timothy P. Kober, Esq. Fax No. (212) 881-9368

 

Signature Page to Horizon Lines, LLC Intercreditor Agreement



--------------------------------------------------------------------------------

Third-Lien Notes Agent:

U.S. BANK NATIONAL ASSOCIATION,

as Trustee and Collateral Agent under the Indenture and Collateral Agent under
the Third-Lien Notes Documents, as Third-Lien Notes Agent

By:  

 

Name:  

 

Title:  

 

 

Notice Address: 100 Wall Street - Suite 1600 New York, New York 10005 Attn:
Corporate Trust Services-Horizon Lines, LLC

Fax No. (212) 509-3384

 

with copies to (which shall not constitute notice):

Pillsbury Winthrop Shaw Pittman LLP 1540 Broadway New York, New York 10036 Attn:
  Bart Pisella, Esq.   Timothy P. Kober, Esq. Fax No. (212) 881-9368

 

Signature Page to Horizon Lines, LLC Intercreditor Agreement



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

Company: HORIZON LINES, LLC By:  

 

Name:  

 

Title:  

 

Parent and each other Subsidiary of Parent:

HORIZON LINES, INC. By:  

 

Name:  

 

Title:  

 

AERO LOGISTICS, LLC By:  

 

Name:  

 

Title:  

 

HAWAII STEVEDORES, INC. By:  

 

Name:  

 

Title:  

 

HORIZON LINES HOLDING CORP. By:  

 

Name:  

 

Title:  

 

HORIZON LINES OF ALASKA, LLC By:  

 

Name:  

 

Title:  

 

 

Signature Page to Horizon Lines, LLC Intercreditor Agreement



--------------------------------------------------------------------------------

HORIZON LINES OF GUAM, LLC

By:

 

 

Name:

 

 

Title:

 

 

HORIZON LINES OF PUERTO RICO, INC.

By:

 

 

Name:

 

 

Title:

 

 

HORIZON LINES VESSELS, LLC

By:

 

 

Name:

 

 

Title:

 

 

HORIZON LOGISTICS, LLC

By:

 

 

Name:

 

 

Title:

 

 

HORIZON SERVICES GROUP, LLC

By:

 

 

Name:

 

 

Title:

 

 

SEA-LOGIX, LLC

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to Horizon Lines, LLC Intercreditor Agreement



--------------------------------------------------------------------------------

H-L DISTRIBUTION SERVICE, LLC

By:

 

 

Name:

 

 

Title:

 

 

 

Notice Address: 4064 Colony Road, Suite 200 Charlotte, NC 28211 Attn: Michael T.
Avara Fax No.  

 

with copies to: Kirkland & Ellis 601 Lexington Avenue New York, NY 10022 Attn:
Yongjin Im, Esq. Fax No. 212-446-6460

 

Signature Page to Horizon Lines, LLC Intercreditor Agreement



--------------------------------------------------------------------------------

Schedule 1

ABL Intercompany Loans

None.



--------------------------------------------------------------------------------

Schedule 2

Notes Intercompany Loans

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INTERCREDITOR AGREEMENT JOINDER

The undersigned                                         , a                     
            , hereby agrees to become a party as [an Additional Pari Passu Notes
Agent] [a New Agent] under the Intercreditor Agreement dated as of October 5,
2011 (the “Intercreditor Agreement”) among Horizon Lines, Inc., a Delaware
corporation, Horizon Lines, LLC, a Delaware limited liability company, the other
Grantors from time to time party thereto, Wells Fargo Capital Finance, LLC, in
its capacity as agent under the ABL Credit Agreement, and U.S. Bank National
Association, in its capacities as First-Lien Trustee, First-Lien Notes Agent,
Second-Lien Trustee, Second-Lien Notes Agent, Third-Lien Trustee and Third-Lien
Notes Agent, for all purposes thereof and on the terms set forth therein, and to
be bound by the terms of the Intercreditor Agreement as fully as if the
undersigned had executed and delivered the Intercreditor Agreement on the date
thereof. All capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Intercreditor Agreement.

The undersigned, on behalf of itself and the holders it acts as an agent for,
agrees to (i) be bound by the terms of the Intercreditor Agreement applicable to
them, (ii) appoint the applicable Notes Agent to act as their representative
hereunder and (iii) agree to be bound by the pari passu intercreditor provisions
contained in the Notes Security Documents entered into in connection with the
applicable Indenture (pursuant to which such Indebtedness described in this
definition was issued) (which provisions are binding on the applicable Notes
Claimholders only).

The provisions of Section 8 of the Intercreditor Agreement shall apply with like
effect to this Intercreditor Agreement Joinder.

IN WITNESS WHEREOF, the undersigned has caused this Intercreditor Agreement
Joinder to be executed by its respective officer or representative as of
            , 20    .

 

[  

 

  ]

By:  

 

    Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NEW DEBT NOTICE

Pursuant to Section 5.5 of the Intercreditor Agreement dated as of October     ,
2011 (the “Intercreditor Agreement”) among Horizon Lines, Inc. (the “Company”),
a Delaware corporation, Horizon Lines, LLC, a Delaware limited liability
company, the other Grantors from time to time party thereto, Wells Fargo Capital
Finance, LLC, in its capacity as agent under the ABL Credit Agreement, and U.S.
Bank National Association, in its capacities as First-Lien Trustee, First-Lien
Notes Agent, Second-Lien Trustee, Second-Lien Notes Agent, Third-Lien Trustee
and Third-Lien Notes Agent, the Company has entered into new [ABL Loan
Documents] [Notes Documents].

Enclosed is a complete copy of the relevant new [ABL Loan Documents] [Notes
Documents]. The New Agent is             , a             .

Date:

 

HORIZON LINES, INC. By:  

 

  Name:   Title: